     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 1 of 161
                                                                                                                              1

 1                                    UNITED STATES DISTRICT COURT

 2                        WESTERN DISTRICT OF WASHINGTON AT TACOMA

 3     _____________________________________________________________

 4                                                                      )
        HIDDEN HILLS MANAGEMENT,                                        )
 5      LLC, and 334th PLACE 2001,                                      )
        LLC,                                                            )
 6                                                                      )
        Plaintiffs,                                                     )
 7                                                                      )
        v.                                                              )    3:17-cv-06048-RBL
 8                                                                      )
        AMTAX HOLDINGS 114, LLC, and                                    )    TACOMA, WASHINGTON
 9      AMTAX HOLDINGS 169, LLC,                                        )
                                                                        )    June 6, 2019
10      Defendants.                                                     )
                                                                        )    9:00 a.m.
11      ____________________________                                    )
                                                                        )    Bench Trial
12      AMTAX HOLDINGS 114, LLC,                                        )
        AMTAX HOLDINGS 169, and                                         )
13      PARKWAY APARTMENTS, LP,                                         )
                                                                        )
14                                                                      )
        Counter-Plaintiffs,                                             )
15                                                                      )
        v.                                                              )
16                                                                      )
        HIDDEN HILLS MANAGEMENT,                                        )
17      LLC, and 334th PLACE 2001,                                      )
        LLC,                                                            )
18                                                                      )
        Counter-Defendants.                                             )
19
       _____________________________________________________________
20
                       VERBATIM REPORT OF PROCEEDINGS
21                BEFORE THE HONORABLE RONALD B. LEIGHTON
                        UNITED STATES DISTRICT JUDGE
22     _____________________________________________________________

23
              P r o c e e d i n g s   s t e n o g r a p h i c a l l y       r e p o r t e d     a n d   t r a n s c r i p t
24                           p r o d u c e d   w i t h   c o m p u t e r - a i d e d          t e c h n o l o g y


25



          Debbie Zurn & Angela Nicolavo, Court Reporters - 1717 Pacific Avenue - Tacoma WA 98402 - 253-882-3832
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 2 of 161
                                                                                                                  2

 1                                           APPEARANCES

 2

 3     FOR THE PLAINTIFF:                                       DAVID R. GOODNIGHT
                                                                MARGARITA V. LATSINOVA
 4                                                              J. SCOTT PRITCHARD
                                                                Stoel Rives
 5                                                              600 University Street
                                                                Suite 3600
 6                                                              Seattle, Washington

 7

 8

 9     FOR THE DEFENDANT:                                       CRAIG H. BESSENGER
                                                                ERIC S. PETTIT
10                                                              GRAYCE S. ZELPHIN
                                                                Boies Schiller & Flexner
11                                                              725 South Figueroa Street
                                                                31st Floor
12                                                              Los Angeles, California

13

14

15

16

17

18

19

20

21

22

23

24

25



          Debbie Zurn & Angela Nicolavo, Court Reporters - 1717 Pacific Avenue - Tacoma WA 98402 - 253-882-3832
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 3 of 161
                                                                                                 June 6, 2019 - 3


 1                                             EXAMINATION INDEX

 2     EXAMINATION OF:                                                                                       PAGE

 3      CHRISTOPHER BLAKE                    DIRECT EXAMINATION (Resumed)                                          4
                                             BY MR. PRITCHARD
 4                                           CROSS EXAMINATION                                                 37
                                             BY MR. BESSENGER
 5
        JOHN                                 DIRECT EXAMINATION                                                43
 6      KRABBENSCHMIDT                       BY MR. BESSENGER
                                             DIRECT EXAMINATION (Resumed)                                      68
 7                                           BY MR. BESSENGER
                                             CROSS EXAMINATION                                               111
 8                                           BY MR. GOODNIGHT

 9

10

11                                                 EXHIBIT INDEX

12
       EXHIBITS ADMITTED                                                                                       PAGE
13
        Exhibit 19                                                                                                 84
14      Exhibit 93                                                                                                 18
        Exhibit A-282                                                                                              52
15      Exhibits A-311 and A-312                                                                                   40

16

17

18

19

20

21

22

23

24

25



           Debbie Zurn - RMR, CRR - Federal Court Reporter - 700 Stewart Street - Suite 17205 - Seattle WA 98101
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 4 of 161
                                     Blake - Direct                             4

 1                                                            MORNING SESSION

 2                                                          JUNE 6, 2019

 3                THE COURT:    Good morning.     Please be seated.

 4         Mr. Pritchard, you may proceed.

 5                          DIRECT EXAMINATION (Resumed)

 6     BY MR. PRITCHARD:

 7     Q   Good morning, Mr. Blake.

 8     A   Good morning.

 9     Q   So when we left off yesterday, we were talking about the

10     repair supervision fee.

11             I want to open that up, Adam, if you would, to Category

12     F on the damages schedule.

13             I had a few more questions for you on that. I want to

14     refer to trial Exhibit 75.        This is an email chain between

15     you and Gary Newbold in the spring of 2014, correct?

16     A   Yes.

17     Q   This was also in connection with Alden Torch's due

18     diligence for a potential buyout of the limited partner's

19     interest at the time?

20     A   That's right.

21     Q   You questioned the repair supervision fee.            If we could go

22     to the second page in the middle.          Do you know anything about

23     the AGP repair supervision fee and employee concession

24     mentioned in the audit on page 11?             Do you see that there?

25     A   Yes.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 5 of 161
                                     Blake - Direct                              5

 1     Q   So in response, Gary Newbold says -- at the top, Adam,

 2     please -- "The AGP supervision is due to the ongoing repairs.

 3     The GP claims to have a GC license and is entitled to a

 4     supervision fee for major repairs.             I am following up on the

 5     employee concession."       Do you know what "GC" stands for

 6     there?

 7     A   General contractor.

 8     Q   Can you pull up trial Exhibit 43, please.

 9              Do you know what this document is?

10     A   I don't.

11     Q   Does it look like a general contractor license to you?

12     A   Sure.    It doesn't say "license."          It may be.

13     Q   For Trieste Holdings?

14     A   Yes.

15     Q   So that's the repair supervision fee.            The next one on the

16     list is Category G from 161, please, Adam.             This one is

17     called a tenant file review fee; is that right?

18     A   Yes.

19     Q   So the tenant file review fee involved fees associated

20     with work that Trieste did with regard to ensuring that

21     tenants were in compliance, correct?

22     A   Correct.

23     Q   That would have been with respect to numerous different

24     state and federal agencies, their compliance requirements

25     across the board; is that right?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 6 of 161
                                     Blake - Direct                         6

 1     A   That's right.      That is all spelled out in the property

 2     management agreement.

 3     Q   This fee was first incurred in 2010?

 4             Can you zoom it out for me?            Thanks.

 5     A   Yes, that looks correct.

 6     Q   It was disclosed in the audited financial statement every

 7     year since 2010, correct?

 8     A   I believe so.

 9     Q   AMTAX is seeking damages going back to 2010 for this fee?

10     A   That's right.

11     Q   You contend that all of this work should have been done

12     for the flat four percent fee in the property management

13     agreement, right?

14     A   Yes, the property management agreement requires the

15     manager to perform the file review in compliance with the

16     applicable affordability programs, so yes.

17     Q   That is the same analysis as the repair supervision fee we

18     just discussed, right?       It is covered by the management

19     agreement?

20     A   That's right.

21     Q   Can we go back to -- it was an email chain we looked at

22     yesterday -- Trial Exhibit 59.         This one is from June 26th,

23     2013, right?

24     A   Yes.

25     Q   And so I want to bring it back up just to refresh
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 7 of 161
                                     Blake - Direct                           7

 1     everyone's memory on it.        If we look at the second page, I

 2     believe, Adam.     There is something here, it is from

 3     Gary Newbold.     If you look at No. 3 it says, "Hunt views

 4     supervisions of repairs as part of the general partner's

 5     normal responsibilities and tends not to agree with them in

 6     general."    That's the criticism of the repair supervision

 7     fee, right, that it should be covered by the property

 8     management agreement?

 9     A   That's correct.

10     Q   Can we go to No. 4?       It says, "Here, the administrative

11     general partner charged the partnership 13.7K, 12.3 and 12.8K

12     in 2012, 2011, 2010 for monitoring the project's compliance

13     with WSHFC requirements."        So Gary Newbold's response is,

14     "Correction required.       See correction No. 3."       That refers

15     back to the same issue, right, the repair supervision fee

16     issue that we just looked at, right?

17     A   That's right.      They are similar.

18     Q   Same problem under the same property management agreement?

19     A   Correct.

20     Q   That's what AMTAX is contending is the problem today,

21     right?

22     A   Yes, we contended it is a problem since this time.

23     Q   So -- and Ms. Tamaro responds -- could you bring up

24     No. 4? -- "Trieste Holdings, LLC has had to hire an

25     affordable housing specialist who oversees compliance not
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 8 of 161
                                     Blake - Direct                              8

 1     only with WSHFC, but also the Washington Department of

 2     Revenue, which is an activity not contemplated by the

 3     original partnership agreement.         The fees you reference are

 4     partial reimbursement for the affordable housing specialist

 5     salary applicable to time spent at Hidden Hills.             HUD allows

 6     add-on fees for affordable housing compliance by property

 7     managers."

 8             Now, that was in 2013.       Was the issue ever raised again

 9     until now?

10     A   I believe so.      We had conversations throughout the

11     negotiations for disposition.         I believe these were brought

12     up over and over again.       We never received a response that we

13     felt was satisfactory.

14     Q   Right, except in -- it was brought up again in the spring

15     of 2014?

16     A   I am sure it was.

17     Q   That was when you ended up saying, "I think we are on the

18     same page with respect to the audit, and we can proceed with

19     the buyout," right?

20     A   I understood her position.         As a capital transactions

21     representative where I am negotiating the sale of our

22     interest, I don't necessarily need to agree with her

23     position.    If I can kind of negotiate a sales price that I

24     think makes us whole for the general partner's fees that were

25     unauthorized, then I can essentially clean up the books by
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 9 of 161
                                     Blake - Direct                               9

 1     getting a price that I think fixes all of those inappropriate

 2     fees.    That way, we don't need to get legal involved.            We

 3     don't need to send a default letter, and we don't end up in

 4     litigation.     It is a much cleaner way to fix issues like

 5     that.

 6     Q   Well, let's look at another one.           Trial Exhibit 71.    This

 7     is a February 3rd, 2014 email.         This one is from Gary Newbold

 8     to Ms. Tamaro saying, "Who handles compliance review for

 9     tenant files in your staff or is it contracted out to a third

10     party?    If a third party, what is the contact info?"

11              Would AMTAX say that a third party would be entitled to

12     be paid for doing this work?

13     A   Certainly.

14     Q   In fact, your expert's firm Novogradac provides the same

15     service, right?

16     A   They do.     This general partner entered into -- I should

17     say, this property management company, which is an affiliate

18     of the general partner, entered into a management agreement

19     requiring them to provide this service for a negotiated fee.

20     If the circumstances were different, yes, we may be willing

21     to pay a third party to provide those services.             That was

22     never brought to us for approval.

23     Q   You knew that's what was happening, right, in 2013?

24     A   Knew what was happening?

25     Q   That this fee was being charged?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 10 of 161
                                     Blake - Direct                            10

 1     A    Right, which is why we were questioning it.

 2     Q    I thought you just said it wasn't brought to your

 3     attention, wasn't disclosed?         Did I mishear you?

 4     A    No.   I am saying if the general partner or the management

 5     company wanted to hire a third party to provide these

 6     services, they could have made a proposal, we would have

 7     considered it, and if it was reasonable we may have accepted

 8     it, but that's not what happened.          Again, it is the general

 9     partner paying themselves twice for providing one service.

10     Q    Let's go to the next one, Category H, Exhibit 161, please.

11             This is labeled here as "rent paid for employees."          So

12     do you know if providing the rent concession that I think

13     Ms. Tamaro's spoke about a bit in her testimony, providing

14     that actually made any net monetary difference to the

15     partnership?

16     A    I am not sure.

17     Q    Do you think that would have been something to think about

18     when coming up with a list of damages in this case?

19     A    Yes, but based on the explanations we received, it doesn't

20     seem like these amounts were valid.            Employees are allowed,

21     and often do receive a rent concession, but they are

22     typically a property manager or maintenance person that is on

23     call for emergencies.       In this case, it sounds like the

24     employee rent credit was provided to an independent

25     contractor, which isn't permitted, and then that person
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 11 of 161
                                     Blake - Direct                            11

 1     ultimately moved to another property.           As I understand it, I

 2     don't think it is valid.        That's why there are these damages.

 3     Q    When you say "not valid," is that the same as saying it is

 4     unauthorized?

 5     A    Yes.

 6     Q    So it sounds to me like you are not drawing any

 7     distinction between whether or not something was authorized

 8     and whether it actually damaged the limited partner or the

 9     partnership; is that right?

10     A    No, I don't think that is right.

11     Q    It's not right?

12     A    Can you repeat that?       Sorry.

13     Q    It sounds to me from your testimony right now that you are

14     not drawing any distinction between whether or not a fee was

15     unauthorized versus whether it actually caused any harm to

16     the limited partner or the partnership; isn't that right?

17     A    No, I don't think that is the case.

18     Q    No?    It is the case with this one, though, right, because

19     you didn't actually ever look up whether there was any net

20     monetary difference to the partnership?

21     A    If the fee wasn't permitted, then there was -- that's a

22     waste of the partnership's resources.

23     Q    You know that the asset manager, Gary Newbold, also asked

24     about this in 2013, correct?

25     A    Yes.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 12 of 161
                                     Blake - Direct                       12

 1     Q    You asked Gary Newbold about it when reviewing the audited

 2     financial statements in connection with the spring of 2014

 3     due diligence, right?

 4     A    Yes.

 5     Q    I don't need to bring up the email, but it is in there.

 6     Next on the damages schedule is Category G, bookkeeping fees.

 7     This item was first disclosed in the audited financial

 8     statements in 2011, correct?

 9     A    Yes.

10     Q    AMTAX is claiming damages going back to 2011?

11     A    That's right.

12     Q    Do you know if this was actually a fee?           Was it a

13     reimbursement to a third-party payroll company?

14     A    Yes, I believe we ultimately discovered that.

15     Q    You didn't take it off the damages list, though, did you?

16     A    We didn't find out until after the fact, so I think that

17     is something we have withdrawn.

18     Q    It is?    Good.   Well, all right, we have one cleared up.

19     Great.

20     A    Great.

21     Q    Progress.

22              All right.    So the developer fee, that's categories J

23     and K.      So will you agree with me that there is no dispute

24     that the actual amount of the developer fee, which was

25     approximately 1.2 million, that was owed to the general
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 13 of 161
                                     Blake - Direct                                13

 1     partner, right?

 2     A    Yes.

 3     Q    I know the limited partner has a number of issues with

 4     this.    One of them is the order of a payment made on the

 5     developer fee from 2009?

 6     A    Yes.

 7     Q    That was approximately, I think -- well, that is the

 8     $341,000 right there?

 9     A    That is correct.

10     Q    It was paid in the wrong order in the cash flow waterfall?

11     That is AMTAX's position?

12     A    No, I don't think that is correct.          I think the issue

13     is -- the 341,685 is the final capital contribution made by

14     the limited partner.       As you know, the property has been

15     struggling and had significant physical needs, but I think

16     the general partner testified around that time she wanted to

17     replace all the windows, and there were issues with siding

18     and roofs.      The property is operating at a deficit in some

19     years.      Rather than using those funds to -- and applying them

20     to those issues, the general partner paid themselves that

21     full amount.      There shouldn't have been cash flow to go -- to

22     apply to the waterfall.

23     Q    This payment was disclosed in the 2009 audit, correct?

24     A    I believe so.

25     Q    Can we go to Trial Exhibit 38, page 9, please.               It says
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 14 of 161
                                     Blake - Direct                             14

 1     here on the last line, "Payments made during the year

 2     totalled 341,000 approximately," that's the fee we are

 3     talking about, right, or that is the payment that the -- at

 4     issue in this case?

 5     A    Right.

 6     Q    Is there -- so AMTAX is claiming damage based on something

 7     that happened and was disclosed in audited financial

 8     statements in 2009?

 9     A    Yes.

10     Q    The balance of the DDF fee, minus that payment, has been

11     disclosed on every audited financial statement every year

12     since then, right?

13     A    No, I don't believe so.

14     Q    We will come back to that.        Can we go back to 161?

15             Category L is next.       This is for construction costs not

16     eligible for repayment.        The total is $120,197.       This issue

17     was related to a May 2002 construction contract, correct?

18     A    I believe so.

19     Q    So let's look at the partnership's 2003 audited financial

20     statement, Trial Exhibit 13, page 13.           You look --

21             Call up the construction contract, please, Adam.

22             Says, "The partnership has entered into a $1,240,809

23     construction contract, all of which was earned as of November

24     30, 2003, with a general contractor which is an affiliate of

25     the managing general partner.         As of November 30, 2003,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 15 of 161
                                     Blake - Direct                             15

 1     construction payables totalled $120,197."            That is the same

 2     number on AMTAX's damages schedule, right?

 3     A    That's right.

 4     Q    This is from the 2003 audit, right?

 5     A    Right.

 6     Q    That was a payable that remained on the books as owed to

 7     the general partner every single year since 2003, isn't it?

 8     A    It has.

 9     Q    It was disclosed in 12 consecutive audited financial

10     statements?

11     A    I would actually amend my previous answer to say:              In

12     2015, all of the GP receivables were consolidated into a

13     larger surplus cash note.        I don't think it appears after.

14     Q    Fair enough.

15     A    Yes --

16     Q    But it was -- I think we did go over this.            It was

17     previously separated out in every audit?

18     A    Right.

19     Q    This is another item that AMTAX contends is the reason not

20     to provide an appraisal, correct?

21     A    Yes.

22     Q    AMTAX is claiming damage for $120,000 based on something

23     that happened in 2003, correct?

24     A    Yes.

25     Q    Let's go to the next one. This is Category M,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 16 of 161
                                     Blake - Direct                               16

 1     uncharacterized miscellaneous payments to the general

 2     partner.     Now, these are for fees from the audited financial

 3     statements that were accrued in 2003, 2005 and 2016, correct?

 4     A    Yes.

 5     Q    The 2003 fee was actually a charitable contribution,

 6     wasn't it?

 7     A    Yes, I believe so.

 8     Q    It was to the Tacoma Area Coalition For Individuals with

 9     Disabilities, wasn't it?

10     A    I don't know.

11     Q    Do you know that that contribution was made in -- as a

12     part of a 2002 application for tax exempt bonds?

13     A    I believe that is what the GP has stated, so yes.

14     Q    You don't have any basis to dispute that because Alden

15     Torch wasn't around in 2003, was it?

16     A    No.    Capmark was.

17     Q    No one ever raised an issue with it at Capmark, right?

18     A    I don't know.     I wasn't there at the time.

19     Q    The other two fees, AMTAX just couldn't identify what they

20     were or what they were for, right?

21     A    That's right.     It is unclear in the audits.         There is a

22     broad category called "entity expenses" that includes several

23     fees paid to the GP, some of those were explained.                If you

24     add those fees up, it doesn't match the total entity fees, so

25     it is just the excess amount that the auditor didn't
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 17 of 161
                                     Blake - Direct                             17

 1     identify, but it was a payment or accrual to the GP or an

 2     affiliate.

 3     Q    You might as well tack it on to damages and reach that 2.7

 4     million figure required to erase all the accounts payable,

 5     was that the strategy?

 6     A    That was the GP can't demonstrate that they earned a fee

 7     and took money that wasn't categorized.            If there is a valid

 8     explanation, we are always willing to hear them out.              I don't

 9     think we have been given one to date.

10     Q    Asset management fee, last one.           This is actually -- this

11     is a fee that AMTAX is claiming that its own fee was

12     underpaid, right?

13     A    Right.

14     Q    Can we call up the broader -- how far back this one goes,

15     please.

16             This one goes all the way back to 2002, $2,000 there,

17     it was underpaid in 2002.        Is that the -- so Alden Torch is

18     claiming that asset management fees were underpaid in years

19     before Alden Torch was involved with the limited partner; is

20     that right?

21     A    Yes, it has been underpaid every single year since

22     partnership inception.

23     Q    The limited partner sends an invoice to the general

24     partner for these asset management fees, correct?

25     A    In some cases, we do.       I am not sure if we sent invoices
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 18 of 161
                                     Blake - Direct                          18

 1     on this property specifically.

 2     Q    Let's look at one.      Exhibit 93, please.       This was objected

 3     to on relevance grounds.        Is this an example of an asset

 4     management fee invoice sent by AMTAX?

 5     A    Looks like it.

 6                MR. PRITCHARD:     I would like to offer it in evidence.

 7                THE COURT:    Any objection?

 8                MR. BESSENGER:     No objection.

 9                THE COURT:    Exhibit 93 is admitted.

10                             (Exhibit 93 admitted.)

11     BY MR. PRITCHARD:

12     Q    This is the invoice that Alden Torch would send for its

13     own fees to the general partner, right?

14     A    Right.

15     Q    It is AMTAX's contention in this litigation that the

16     general partner had a duty to independently verify that the

17     invoices that AMTAX sent were accurate, and if not, the

18     general partner had to correct those invoices; is that your

19     position?

20     A    Yes, they are charged with managing partnership funds.

21     They could have taken a very simple definition from the

22     partnership agreement, applied the appropriate growth rate,

23     which again is just coming from published government data,

24     and could have corrected us if we were wrong or they could

25     have just paid us the correct amount.           They did neither.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 19 of 161
                                      Blake - Direct                               19

 1     Q    Okay.    We made it through the fees.        Next is rents.

 2             AMTAX is claiming the general partner didn't raise the

 3     rents high enough, correct?

 4     A    Correct.

 5     Q    And historically, operating expenses were too high?

 6     A    Historically, they were low.         Recently, they have

 7     skyrocketed related to the unnecessary repairs and

 8     maintenance that the GP has been performing the last couple

 9     of years in this kind of renovation of the property on a

10     rolling basis, so yes.

11     Q    Reviewing rent rolls is another asset management function

12     at Alden Torch, correct?

13     A    I am not sure they review rent rolls.           We collect rent

14     rolls as part of our investor reporting.            I am not sure

15     actually how much they review rent rolls.

16     Q    Can we go to your -- Mr. Blake's deposition, please, page

17     42, lines 1 through 9.         I asked you, "So before the break, I

18     think you testified that AMTAX typically reviews rent rolls,

19     compliance issues, taxes, things of that nature; is that

20     right?"      "That's right."     Part of -- your answer was, "That's

21     right. So part of an investor reporting process that we

22     provide to our investors."         That was your answer, right?

23     A    Right, which I think is wholly consistent with what I just

24     said.     I said I think they may quickly review them.            I don't

25     think that is inconsistent.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 20 of 161
                                     Blake - Direct                                20

 1     Q    I asked you, "And did AMTAX do that in connection with

 2     Parkway?"     Did I read that right?

 3     A    Yes.

 4     Q    Your answer was, "Alden Torch, our asset management group

 5     and our accounting groups, would have done it."             Was that

 6     your answer?

 7     A    Yes.

 8     Q    Gary Newbold started Alden Torch around 2013, correct?

 9     A    I don't know when he started.         That could be true.

10     Q    Can we go to Trial Exhibit 58, please?           This is an email

11     May 21st, 2013 between Gary Newbold and Catherine Tamaro.

12     Looks to me like this is a communication between them about

13     where Ms. Tamaro is supposed to submit the rent rolls to

14     Alden Torch; is that fair?

15     A    Yes.

16     Q    Trial Exhibit 60, please.        We know Gary Newbold reviewed

17     the rent rolls.      This is another email from him in June of

18     2013.    He wrote --

19             Can you go to the next page, Adam? No. 3, could you

20     call that up?

21               "The property is at 100 percent occupancy.              Are the

22     rents at max?" Do you see that?

23     A    Yes.

24     Q    Ms. Tamaro responds --

25             No. 3, Adam.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 21 of 161
                                     Blake - Direct                             21

 1             She said, "Yes, the property has strong occupancy right

 2     now, but it is an older property with stiff market

 3     competition.     We feel if we raise rents, it would trigger a

 4     number of move-outs.       We have discussed this internally, and

 5     right now we feel it is better to leave well enough alone."

 6     Do you know what the "GLN" underneath is?

 7     A     I assume it is Gary's initials.

 8     Q     And he wrote, "Understood," didn't he?

 9     A     Yes.

10     Q     AMTAX solicits market studies from third-party firms with

11     respect to its properties?

12     A     In some cases.

13     Q     Do you know if it did that with Parkway?

14     A     I wouldn't call it a market study.         I think there were

15     site inspections that were provided by third parties.             I am

16     not sure of an actual market study.

17     Q     Are you aware of a report from Novogradac from 2012?

18     A     Yes.   I think that identified that they thought rents

19     could be raised.

20     Q     Also says that we -- well, let's go to it, please, page

21     17.    Can you pull up the last sentence of the paragraph in

22     between the two boxes.

23             Novogradac, same firm that is AMTAX's expert in this

24     case -- that employs AMTAX's expert, concluded, "The

25     subject's current rents are reasonable."            You had mentioned
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 22 of 161
                                     Blake - Direct                               22

 1     that there was room for -- it does say, "And that a slightly

 2     higher rent for its one-bedroom units is possible."               Do you

 3     see that?

 4     A    If you look at the preceding sentence it says, "The

 5     subject's LIHTC rents at the 50 percent annual level for

 6     one-bedroom units are below the range for the comparables.

 7     Subject's two-bedroom units at the 50 percent level are below

 8     the average but within the range.          Both are below average, in

 9     which case I think there could have been modest rent

10     increases."

11          I know in the opening statements we are accused of wanting

12     to increase rents, evict tenants, and that is just not true.

13     We think all properties at 100 percent occupancy, the GP

14     needs to raise rents -- if vacancy increases dramatically,

15     that can be pulled back.        If you are at 100 percent

16     occupancy, you don't know, but clearly they were below

17     average.    The general partner has an obligation to maximize

18     income and wasn't raising the rents.

19     Q    You don't feel as though you are substituting your own

20     judgment for the general partner making these kinds of

21     decisions about what rental rates are appropriate, do you?

22     A    I am entitled to my opinion.         The general partner is

23     entitled to theirs, but I don't have -- I should say the

24     general partner has an obligation -- a contractual obligation

25     under the partnership agreement that requires her to maximize
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 23 of 161
                                     Blake - Direct                         23

 1     income.     It is not just a matter of opinion.

 2     Q    You don't view the setting of rental rates as a management

 3     function?

 4     A    I do, that the GP is charged with --

 5     Q    Excuse me.     Sorry.   Continue.

 6             Did you see Ms. Tamaro -- did you hear Ms. Tamaro's

 7     testimony explaining how she did, in fact, increase the rent

 8     at Parkway over the years?

 9     A    Yes.

10     Q    Are you disputing that fact?

11     A    No, it is relevant.       It is what comparable properties were

12     charging and what the market would support, not that rents

13     were increased.      Just to finish that.       Every time a unit goes

14     vacant, I believe that the general partner should have been

15     renting that unit at a rent that was consistent with what

16     other comparable properties in that market were charging.

17     Based on this analysis and subsequent analysis, I don't think

18     that is what happened.

19     Q    Subsequent analysis by John Krabbenschmidt?

20     A    No.

21     Q    Let's go to Trial Exhibit 60.         This is a -- the same

22     actually June 23rd -- or, excuse me, June 27, 2013 email, and

23     Gary Newbold also, he had a question about payroll trending

24     up, correct?

25             Can we grab that, Adam?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 24 of 161
                                     Blake - Direct                             24

 1             No. 1, says, "Payroll seems to be trending up from the

 2     third quarter of 2012 with a market increase in the first

 3     quarter of 2013."      So then Ms. Tamaro responds -- let me go

 4     back to No. 1.      I won't read it through.        We have seen this.

 5     It explains Trieste and who Trieste employs, the work they

 6     are doing on the property, and that as property repairs

 7     increased, so did payroll.         Gary Newbold understood that as

 8     well, didn't he?

 9     A    He said he understood.

10     Q    Let's go to Trial Exhibit 91.         So this is an email from

11     Gary Newbold to Susan, I am not going to pronounce her name

12     correctly.     Do you know?

13     A    Kwarciak.

14     Q    And Bryan Townsend, who are they?

15     A    Sue is the head of investor relations.           Bryan is our chief

16     credit officer.

17     Q    What is the role of the head of investor relations?

18     A    To communicate with our investors.

19     Q    She would be the person responsible for actually obtaining

20     permission from the ultimate investors to engage in a capital

21     transaction like a refinance or buyout; is that accurate?

22     A    That's right, so as soon as we have internal committee

23     approval, she would go to investors to request their consent.

24     Q    You are copied on this email?

25     A    Yes.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 25 of 161
                                     Blake - Direct                           25

 1     Q    I think here at the bottom, this is from Anne Morrison at

 2     Morgan Stanley.      Morgan Stanley was the investor, at least at

 3     this time, right?

 4     A    Yes, I think so.

 5     Q    2014?

 6     A    Yes.

 7     Q    It looks like there is a question from her.            It says,

 8     "There is a reference to windows and wet areas.             Will the

 9     required repair amounts cover all of these issues?" So, then,

10     Gary Newbold responds to that and, you know, it is a long

11     email, but is it fair to say this is his explanation of what

12     he knew about what was happening at the property in 2014 and

13     the repairs that were done, and he gets into all the

14     specifics here, doesn't he?

15     A    Some specifics, yes.       That is exactly why we consented or

16     sought investor consent to the refinance to free up funds to

17     take care of issues like these.          Based on the projections we

18     received at the time, that refinance was more than

19     adequate -- I should say the cash in reserves provided by the

20     refinance were more than adequate to deal with issues like

21     this.

22     Q    So one of AMTAX's claims in this case is that the general

23     partner did too many repairs on Parkway, right?

24     A    Yes, after the refinance, I think the behavior pre and

25     post refinance was dramatically different.            We have these
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 26 of 161
                                     Blake - Direct                           26

 1     small little fees that are being incurred every year.             We

 2     questioned those.      I would say they are immaterial, but

 3     relative to what happened after the refinance where the GP is

 4     advancing hundreds of thousands, if not million of dollars to

 5     complete repairs, that should need to be -- shouldn't have

 6     been necessary until '25 or 2035 based on the physical needs

 7     report.

 8     Q    So the work should have been done after the limited

 9     partner exited the partnership?

10     A    Based on -- I mean, work is going to be done throughout

11     the life of this property.         The GP accelerated millions of

12     dollars of work that was supposed to be done or anticipated

13     to be done between 2025 and 2035.          Did that, in the two to

14     three years leading up to the end of compliance and funded

15     those with massive advances.         Those advances go on to the

16     balance sheet.      When the general partner exercises its

17     option, the limited partner's proceeds are reduced dollar for

18     dollar for that amount.        It is a very similar scheme to what

19     was done on Hidden Hills.        It is just GP advances in place of

20     suppressing the value through -- yeah, inflated and

21     unnecessary environmental remediation costs.

22     Q    Let's just be clear. It didn't just go on the balance.            It

23     went into audit the financial statements, right?

24     A    The operating expenses, yes.

25     Q    You --
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 27 of 161
                                     Blake - Direct                             27

 1     A    They clearly rose, and that is mentioned in the audited

 2     financial statements.

 3     Q    You have never been to Parkway, have you?

 4     A    I have.

 5     Q    You have?

 6     A    Yeah.

 7     Q    Since the last deposition?

 8     A    Yes.

 9     Q    When?

10     A    After the mediation, I was going down to Portland to meet

11     some friends.      I drove by both properties and a couple others

12     that we own.

13     Q    About a month ago is the first time?

14     A    I think that is right.       Generally, the capital

15     transactions person wouldn't visit the site.             That would be

16     an asset management role.

17     Q    Right.     So it was Gary Newbold that actually had been to

18     the property, and it was Gary Newbold that was actually the

19     contact for the GP, right?

20     A    From an asset management perspective, yes.

21     Q    He had been to the property multiple times, hadn't he?

22     A    Yes.

23     Q    Yeah.     He is not here testifying today on AMTAX's behalf,

24     is he?

25     A    He is not.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 28 of 161
                                     Blake - Direct                             28

 1     Q    No.

 2              Do you feel like you are in a position to sit here and

 3     make judgments as to what should and shouldn't have been

 4     repaired at the Parkway Apartments when the first time you

 5     have ever been there was a month ago?

 6     A    I do.    I have reviewed the financials.         We have reviewed

 7     the physical needs report.         I think this is unprecedented.        I

 8     have never seen anything like this in my career.             It spans 15

 9     years.     I have underwritten thousands of deals, and I have

10     never seen operating expansions double on a property that

11     didn't have a fire or was hit by a flood or hurricane.

12     Q    Let's be clear.      There is no one from AMTAX that is

13     testifying here today that had actually been to Parkway

14     except for your visit, drive-by, about a month ago, right?

15     A    Right.    I think it is apparent from the financials and the

16     due diligence we did during the refinance in 2014 and '15

17     that this work was completely unnecessary and it is just a

18     deliberate scheme to depress the value of our interest so she

19     can exercise her option and get us out at a discount.             As

20     soon as she does that, she has a property that is in almost

21     new condition and the limited partner doesn't realize the

22     benefit of that, of those expenditures, and she's paid for

23     that work with our equity.

24     Q    Okay.    So let's move on.      I guess since you don't have any

25     firsthand knowledge of Parkway's condition, can you just
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 29 of 161
                                     Blake - Direct                         29

 1     agree with me generally that fixing a leaky roof would be

 2     necessary?

 3     A    Absolutely.

 4     Q    AMTAX isn't claiming in this case that any of this work

 5     wasn't actually completed, right?

 6     A    No.

 7     Q    Before Alden Torch came along, the limited partner's

 8     investments were managed by Paramount Financial Group,

 9     correct?

10     A    Can you repeat that?

11     Q    Before Alden Torch came along, the limited partner's

12     investments were managed by Paramount Financial Group?

13     A    It would have been Capmark.

14     Q    Is Paramount an affiliate of Capmark?

15     A    Paramount became Capmark.        Capmark went into bankruptcy

16     and was purchased by Hunt.         Hunt become Alden Torch.

17     Q    I know it is a convoluted --

18     A    Many changes.     It is hard to follow.

19     Q    Ms. Tamaro has managed the same property since 2002,

20     right?

21     A    Right, the investor has been the same since 2002.

22     Q    Just a lot of different management?

23     A    Correct.

24     Q    Let's look at the 2006 by Paramount, Exhibit 23, please.

25     Do you have any basis to refute what is in this report that
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 30 of 161
                                     Blake - Direct                           30

 1     was done by Paramount?

 2     A    I am not sure what is in it.         This predates me.

 3     Q    Do you see the third-party report that AMTAX solicited in

 4     2012?     If we go to Trial Exhibit 50.        Are you familiar with

 5     this report?

 6     A    Yes.

 7     Q    You have seen that there are issues in this report related

 8     to Parkway's balconies.        Do you see that?

 9     A    I don't know what the specific language is.            If you would

10     like me to take a look at it, I am happy to comment.

11     Q    We went through it already.        Let's move on.

12             You referred to the project capital needs assessment

13     report earlier in your testimony?

14     A    Right.

15     Q    That is -- are you familiar with HUD's regulations and

16     standards generally that must be met when a partnership has a

17     HUD insured loan?

18     A    Generally.     Many of our properties are financed with loans

19     that are guaranteed by HUD or insured by HUD.

20     Q    You don't know the specific roles or responsibilities of

21     HUD in connection with its oversight of the Parkway property,

22     do you?

23     A    Generally, I do.      We have refinanced other properties that

24     we own outright.      We have gone through a process that was

25     similar to this.      It is not something that is completely
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 31 of 161
                                     Blake - Direct                         31

 1     foreign.    Do I know every single requirement or oversight

 2     role?    I don't.    I generally understand.

 3     Q    You have never spoken to the HUD project manager at

 4     Parkway, have you?

 5     A    I know he emailed in the past lobbying for a refinance.         I

 6     think he sent emails to me.         I haven't spoken to him on the

 7     phone or in person.

 8     Q    You have not?

 9     A    I don't believe so.

10     Q    The reason for that would be because interacting with HUD

11     would be the role of the general partner, right?

12     A    Usually, yeah.     It doesn't mean that a limited partner

13     can't communicate with HUD.

14     Q    Do you know if Gary Newbold received the PCNA report?

15     A    I would assume so.      It would have been his responsibility

16     to submit the committee memo and work with the investor

17     relations to submit consent requests.           I believe he would

18     have.

19     Q    The general partner also submitted annual budgets to the

20     limited partner for anticipated repairs, correct?

21     A    Yes.

22     Q    AMTAX's asset manager, Gary Newbold, would have reviewed

23     that budget and asked questions about it, right?

24     A    I believe so.

25     Q    As we have seen through all of these emails, the general
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 32 of 161
                                     Blake - Direct                              32

 1     partner communicated with the asset manager directly

 2     regarding any repairs, correct?

 3     A    Yes.

 4     Q    So let's just -- I am going to skip a couple of these

 5     examples.     I think we went through maybe enough.

 6             Trial Exhibit 66, please.        This is another example from

 7     2013.    I think this is an email from Gary Newbold where he

 8     had questions about Parkway's 2014 budget.

 9             Can you just blow up the first line there, Adam.

10             He has questions.       Let's look at one of Ms. Tamaro's

11     answers.    No. 2.    He has these questions about the money. It

12     is hard to see.      I think Ms. Tamaro's response starts at

13     "each," and she writes, "Each of the capital improvements we

14     listed in the Hunt budget is necessary.             That said, we

15     realize we will only complete a few of the needed repairs in

16     the budget.     What isn't completed in 2015 will roll over into

17     the 2015 budget until all of the necessary repairs are

18     completed."     Do you see that?

19     A    Yes.

20     Q    Trial Exhibit 70, please.        This is from 2013.      Can we go

21     to page 5, last paragraph.

22             This is in connection with Ms. Tamaro's 2013 voluntary

23     buyout offer of the LP's interest.             It says, "Parkway is in

24     need of a major capital infusion to repair dry-rotted siding

25     and replace single-pane window.          It needs to re-surface its
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 33 of 161
                                     Blake - Direct                            33

 1     parking lots and the local jurisdiction is requiring we

 2     purchase a new trash compactor."          Is it the LP's position in

 3     this case that the GP needed to inform it as to the type and

 4     size of the trash compactor that it buys, if it is a problem

 5     with the old one?

 6     A    Depends on where the funds come from.           If it comes from

 7     the replacement reserve, then certainly.

 8     Q    She did inform the LP anyway, right?

 9     A    She informed us that the local jurisdiction was requiring

10     its purchase.      I am saying we would have had an approval

11     right, if the funds used to purchase the trash compactor came

12     from the replacement reserve.

13          We did agree to a major capital infusion, which was the

14     2014 and '15 refinance to address issues like repair of

15     dry-rotted siding.

16     Q    Let's go to Trial Exhibit 90.         This is the one we just

17     looked at where Gary Newbold is explaining the work that is

18     being done on the property to Susan Kwarciak and

19     Bryan Townsend, right?

20     A    Right.

21     Q    That was in connection with the refinance to get approval

22     from it from the ultimate investor?

23     A    That is right.

24     Q    The investor ultimately did approve the refinance, right?

25     A    Right.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 34 of 161
                                     Blake - Direct                         34

 1     Q    And actually, the day before this email, Susan Kwarciak --

 2     A    You can just say "Sue."

 3     Q    -- actually sent a memorandum to Morgan Stanley seeking

 4     approval for the refinance, correct?

 5     A    Correct.

 6     Q    That is Trial Exhibit 90.        Look at page 2, paragraph 3.

 7     At the bottom here it says, "The single-pane windows were not

 8     part of the scope.       The AM noted instances of condensation

 9     leading to mold around the window seals during the most

10     recent site inspection.        Additionally, the property appears

11     to be suffering from water intrusion and rot due to damp

12     environment in some areas."         Do you know what "AM" stands

13     for?

14     A    Asset manager.

15     Q    That would have been Gary Newbold that noted the issues

16     with the windows, right?

17     A    Right.

18     Q    And now replacing those windows are a breach of fiduciary

19     duty, right?

20     A    No.   You know, the AM noticed instances of condensation.

21     Instances can be repaired.         It doesn't require all windows to

22     be replaced.     Again, the physical needs assessment or PCNA

23     didn't believe the full replacement of every window is

24     required until the second ten-year period, which was 2025 to

25     2035.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 35 of 161
                                     Blake - Direct                              35

 1     Q    Do you know -- sorry, continue.

 2     A    So repairs and total replacement are not the same thing.

 3     What we believe is a breach of fiduciary duty is advancing

 4     millions of dollars to perform that work that wasn't

 5     necessary and, you know, depressing the value of our interest

 6     in sale, in addition to all the other items that we noted,

 7     the rents, unauthorized fees and accruals.

 8     Q    Let's go to another paragraph on this.           The last full

 9     paragraph, please, Adam.

10             I think the reference here, this is a memo from the

11     dispositions group; is that right?             We can --

12     A    This is the consent request to Morgan Stanley.

13     Q    There is a reference here to "according to disposition

14     group estimates"?

15     A    Right, as part of the capital transaction, they would ask

16     our opinion.

17     Q    It says here, the end of the first sentence, "When the

18     LP's option to force a sale at market value can be executed."

19     We discussed this issue in the context of Hidden Hills in

20     2017, right, whether or not the limited partner actually has

21     a right to force a sale of the property?

22     A    I believe the language is the same or substantially the

23     same in both agreements.

24     Q    Yeah, right.     This is another mistake?

25     A    No.   Doesn't say what it is forcing a sale of.              You know,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 36 of 161
                                     Blake - Direct                              36

 1     we believe the LP can force a sale of either the property or

 2     its interest to get fair market value for its interest.

 3     Q    You don't think there is any difference between those two

 4     things, do you?

 5     A    That's not what I said yesterday.

 6                 THE COURT:   All right.     We are going to take our

 7     mid-morning break.       The Court will be at recess for 15

 8     minutes.

 9                                (The proceedings adjourned.)

10                 THE COURT:   Mr. Pritchard, you may proceed.

11     Q    I just have a few more questions.          If we could go back to

12     the memo we were just looking at, Adam, page 9.

13             It shows here in the box at the bottom that as of

14     6/30/2014 the GP's advances were $1,097,000.             Is that right?

15     A    Yes.

16     Q    And then if we look at page 6, there's another box I want

17     to draw your attention to.         And it has here -- there's the

18     box for GP defaults.       And that says "no," doesn't it?

19     A    It does.    We would only check the box "yes" if we had

20     formally defaulted the general partner, which doesn't mean

21     that we agreed with all of the activity, but if we hadn't

22     sent a formal default notice, then "no" would be checked.

23     Q    And we talked a bit about this, but you are aware that

24     every year the general partner provided a budget to the

25     limited partner, right?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 37 of 161
                                      BLAKE - Cross                              37

 1     A    I believe so.

 2     Q    And that budget included anticipated expenses for the

 3     repairs that were done on the property?

 4     A    In some cases, I think so.

 5     Q    And so we've gone through a lot of documents, the audited

 6     financial statements, the e-mails, the budgets.             And are you

 7     aware of a single repair or improvement to the property that

 8     was not disclosed to the limited partner?

 9     A    I don't review budgets.        I'm not sure if the full extent

10     of those expenditures were disclosed or not.

11     Q    Okay.

12                MR. PRITCHARD:     Nothing further.

13                THE COURT:    Thank you.     Is it Mr. Merriman?

14                MR. BESSENGER:     No, Mr. Bessenger, Your Honor.

15     There's a whole slew of us over here.

16                                 CROSS EXAMINATION

17     BY MR. BESSENGER:

18     Q    Mr. Blake, you testified that there was a transition from

19     Capmark to Hunt to Alden Torch Financial; is that right?

20     A    That's right.

21     Q    Did management change during those transitions?

22     A    No.     Most of the employees were the same at Capmark, Hunt

23     and Alden Torch.

24     Q    And have you worked at all three, in other words, Capmark,

25     Hunt and Alden Torch Financial?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 38 of 161
                                      BLAKE - Cross                         38

 1     A    Yes.

 2     Q    And the investor limited partner entities and partnerships

 3     that we're dealing with in this action are the same since the

 4     inception of the partnership?

 5     A    Yes.

 6     Q    Mr. Blake, on whose behalf is AMTAX seeking damages in

 7     this case?

 8     A    I believe on behalf of the partnership.

 9     Q    And what direct relief is AMTAX seeking?

10     A    Removal of the general partner.

11     Q    Why is it doing that now?

12     A    Um, as I explained, I think the magnitude of the breaches

13     have significantly ramped up over the last couple of years,

14     and given our experience with the manipulated appraisal

15     process on Hidden Hills, and the ongoing breaches at Parkway,

16     we just don't believe the general partner can be trusted or

17     relied upon to get a fair value for the property or our

18     interests.

19     Q    In the event of removal, does the removed general partner

20     still receive value of its interest?

21     A    They would receive fair market value.

22     Q    I'd like to show you an exhibit marked A-177.            And,

23     Mr. Blake, you were shown this e-mail chain during your

24     direct examination; is that right?

25     A    I think so, yes.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 39 of 161
                                      BLAKE - Cross                      39

 1     Q    And this e-mail chain reflects that on September 7, 2017,

 2     Andy Noble e-mailed Kori Gibbs regarding a recommendation

 3     from Ms. Tamaro to conduct a third appraisal?

 4     A    Yes.

 5     Q    When did Ms. Gibbs forward you that e-mail from Mr. Noble?

 6     A    September 25th.

 7     Q    So it was 18 days after she received it?

 8     A    Yes.

 9     Q    And was September 25, 2017 the first time you saw this

10     e-mail from Mr. Noble that she forwarded to you?

11     A    Yes, it was.

12     Q    Did the e-mail forwarded from Mr. Noble reflect that

13     Ms. Tamaro had actually selected a third appraiser?

14     A    No.    It just has the names of two recommended appraisers.

15     But we didn't know that -- I don't think I knew one had been

16     selected at that time.

17     Q    Did Ms. Tamaro ever tell you, or tell you directly that

18     she had selected a third appraiser?

19     A    No.    I think we found that out through counsel, after the

20     fact.

21     Q    Mr. Blake, the general partner is responsible for

22     providing audited financial statements to the limited partner

23     by a certain date each year; is that right?

24     A    That's correct.

25     Q    And everyone is in agreement that Alden Torch has not
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 40 of 161
                                      BLAKE - Cross                              40

 1     received the final audited financial statements for 2018,

 2     correct?

 3     A    I'm sorry?

 4     Q    Everyone is in agreement that Alden Torch has not yet

 5     received the final audited financial statements for 2018?

 6     A    That's correct.

 7     Q    And I'd like to show you two letters that were delivered

 8     to plaintiffs' counsel yesterday.          These are Trial Exhibits

 9     A-311 and A-312.

10             And you were shown one of these letters, I believe, on

11     your direct examination yesterday.             And just for the sake of

12     clarifying the record, I wanted to make sure these were both

13     introduced into evidence.        Do you recognize these?

14     A    Yes.

15     Q    And these are removal notices, correct?

16     A    That's correct.

17                 MR. BESSENGER:    Your Honor, I'd ask the Court admit

18     these two exhibits into evidence.

19                 THE COURT:   A-311 and A-312 are admitted.

20                  (Exhibits A-311 and A-312 were admitted.)

21     Q    Mr. Blake, has the limited partner been cooperating in an

22     effort to find a replacement auditor for the partnerships?

23     A    Yes.    Last week I had spoken with a partner at

24     CohnReznick, which is a large CPA firm.             And they have a

25     specialty in affordable housing.          And they expressed
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 41 of 161
                                      BLAKE - Cross                             41

 1     willingness to take on the engagement.

 2     Q    And just one last question.         You had discussed, in your

 3     direct examination, that there had been back and forth

 4     between AMTAX and the general partner regarding some of these

 5     issues in the past.       You mentioned with respect to there not

 6     being a formal default taken, in the document that you looked

 7     at most recently in your examination?

 8     A    Right.

 9     Q    Why is it that previously AMTAX had not issued a formal

10     default or taken other formal action against the general

11     partner?

12     A    I think it's a matter of materiality.

13     Q    How so?

14     A    Again, we noticed smaller breaches in the past.              We asked

15     the general partner about them.          We didn't necessarily agree

16     with those, but as I mentioned, if there's small defaults

17     that can be repaid through a capital transaction, then I

18     think that's always our preference.            I think litigation is a

19     last resort.     So I think that was the plan moving forward.

20          The magnitude of the breaches was significantly higher in

21     the last couple of years, and I think that's why the response

22     was different.

23                MR. BESSENGER:     Nothing further, Your Honor.

24                THE COURT:    Any redirect?

25                MR. PRITCHARD:     No, Your Honor.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 42 of 161
                                      BLAKE - Cross                              42

 1                THE COURT:     Mr. Blake, you're excused.        Thank you

 2     very much, sir.

 3                THE WITNESS:     Thank you, Your Honor.

 4                THE COURT:     Mr. Goodnight?

 5                MR. GOODNIGHT:     Thank you, Your Honor.        We rest our

 6     case.

 7                THE COURT:     All right.    Very well.     Mr. Pettit or

 8     Mr. Bessenger?

 9                MR. BESSENGER:     Yes, Your Honor.       We are going to

10     call John Krabbenschmidt to the stand.

11                MR. PETTIT:     I'm going to go get him.

12                THE COURT:     Sure.    I better learn how to say his

13     name, quickly.

14                MR. BESSENGER:     I was chuckling about that

15     pronunciation yesterday.          I haven't shared it with him,

16     though.

17                THE COURT:     Mr. Krabbenschmidt, if you would come

18     forward to the lectern and stand next to Mr. Bessenger and

19     raise your right hand and be sworn, sir.

20                               JOHN KRABBENSCHMIDT

21             Having been sworn under oath, testified as follows:

22                THE COURT:     Please be seated in the witness stand

23     immediately to my left.        Please keep the volume of your voice

24     up so people in the courtroom can hear you.            And speak slowly

25     enough so the court reporter can keep up with you.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 43 of 161
                                 KRABBENSCHMIDT - Direct                  43

 1                THE WITNESS:     Thank you.

 2                THE COURT:     Mr. Bessenger, you may proceed.

 3                MR. BESSENGER:     Thank you, Your Honor.

 4                                DIRECT EXAMINATION

 5     BY MR. BESSENGER:

 6     Q    Good morning.      Will you state your name for the record?

 7     A    John Krabbenschmidt.

 8     Q    What is your present occupation, Mr. Krabbenschmidt?

 9     A    I am a certified public accountant.

10     Q    How long have you been an accountant?

11     A    Since 1982.

12     Q    Do you hold any other professional licenses?

13     A    I have a license to practice law in the state of

14     California.

15     Q    When were you admitted to the bar of California?

16     A    1979.

17     Q    Where are you currently employed?

18     A    Novogradac & Company LLP.

19     Q    What's your position there?

20     A    I'm a partner.

21     Q    How long have you been employed at Novogradac?

22     A    Since 1991.

23     Q    And, briefly, what is Novogradac?

24     A    Novogradac is a national public accounting firm with

25     approximately 30 offices and 700 employees.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 44 of 161
                                 KRABBENSCHMIDT - Direct                        44

 1     Q    Where were you employed prior to Novogradac?

 2     A    Prior to Novogradac I started my career -- when I

 3     graduated from law school, I started at Arthur Anderson in

 4     their tax department as tax staff, worked my way up to tax

 5     manager after five years.

 6          I then went to work for a client of mine that was

 7     purchasing and managing various real estate.             And the

 8     portfolio was about a $700 million portfolio.             And I worked

 9     there for five more years.

10          And then I left that and went back and helped start

11     Novogradac in its early years.

12     Q    So shifting back to Novogradac, now, do you have a

13     specialization there?

14     A    I do.

15     Q    What is that?

16     A    It's low-income housing tax credits.

17     Q    How long have you been involved professionally with the

18     LITHC industry?      I'm referring to low-income housing tax

19     credits by its acronym LITHC; do you understand?

20     A    Yes.

21          It was shortly after I started with Novogradac that I

22     started working with my first client that was a developer of

23     low-income housing tax credits.

24     Q    Within the LITHC industry, what type of clients have you

25     represented?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 45 of 161
                                 KRABBENSCHMIDT - Direct                         45

 1     A    I've represented a full range, from developers to the

 2     general partners of low-income housing tax credits projects.

 3     I represent syndicators that have funds that invest in

 4     low-income housing tax credit projects.             And so I've covered

 5     all of those.

 6          And probably the only thing I have not represented is the

 7     corporate investor, you know, typically they have corporate

 8     investors that invest in various funds.             And I have not

 9     worked for one of those companies before.

10     Q    What professional services do you offer your LITHC

11     clients?

12     A    Personally, or Novogradac?

13     Q    Let's start with you personally, first.

14     A    Personally, I do audits of financial statements of

15     low-income tax credit projects.          Tax returns for those same

16     projects.

17          In addition, I have worked on various consulting

18     engagements, including bond application to obtain financing

19     for low-income housing tax credit projects, or buyouts of

20     limited partners.      So I have worked with a general partner

21     buying out its other partners in a partnership -- low-income

22     housing tax credit partnership.          And I helped do the

23     calculations, structure the transaction for them.

24          In addition, I act as an expert witness on low-income

25     housing tax credits.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 46 of 161
                                 KRABBENSCHMIDT - Direct                         46

 1     Q    In addition to those professional services that you offer

 2     for LITHC clients, do you have any personal experience in the

 3     area of property management?

 4     A    I do.

 5     Q    And what is that?

 6     A    I've been a long-time investor in real estate.

 7          But starting in 2013, one of my key partners in those real

 8     estate transactions died, and then I took over his role in

 9     running all of the properties that I was involved with.

10          And even prior to that, there had been a problem with one

11     of the properties in 2011.         And I stepped in, restructured

12     the transaction, refinanced the transaction.             And that

13     specific one is a 304-unit apartment complex in Reno, Nevada.

14          Then the other remaining partnerships that I manage are in

15     Citrus Heights, California, right next to Sacramento.               And

16     one is a 72-unit project.        Another one is a 268-unit project.

17     So I'm the managing partner now on those two.             And it wasn't

18     something I wanted to do, but it was something I had to do.

19          And then now I am working on -- I have a 40-acre parcel of

20     land bordering Dallas, Texas.         And I'm working on the

21     entitlements for building another 600 units of apartments on

22     that site.

23          And when I was in law school, my dad put me in charge of

24     running a small multifamily project right next to his office

25     building.     And I had to act as the property manager, leasing
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 47 of 161
                                 KRABBENSCHMIDT - Direct                         47

 1     agent, repair guy, all of that.

 2     Q    So with respect to the housing complexes that you're

 3     currently involved in some capacity in the property

 4     management, do you have any experience with hiring and

 5     supervising construction crews, for example?

 6     A    I do.

 7     Q    And what is that?

 8     A    So, again, when I took over running the two Sacramento

 9     projects, they were in very poor condition, and I ended up

10     hiring a contractor to replace the siding, windows and doors

11     on one of the projects.        So I negotiated the contract.       I

12     oversaw the work that he did.

13          And then subsequent to that, I brought in some of my -- I

14     also had an office building in San Francisco that I managed

15     and leased as part of our Novogradac operations.             But I took

16     some of the employees out of that project, when we left that,

17     and I moved them to Sacramento.          And I've now got an HVAC

18     mechanical guy, and then two carpenters.            And then they each

19     have helpers.

20          And then I also have a crew of landscape guys that help do

21     all the flat work, the concrete.          So we rebuilt the pools,

22     rebuilt the clubhouse, and numerous different things.             But

23     that's the crew of people I shifted out of San Francisco and

24     moved them to Sacramento.        And they're now working on those

25     projects.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 48 of 161
                                 KRABBENSCHMIDT - Direct                         48

 1     Q    Are these market-rate properties that you're describing?

 2     A    Yes.

 3     Q    What's the difference, if any, between property management

 4     duties for a market-rate property versus a LITHC property?

 5     A    Um, they all have the same exact characteristics, except

 6     for a low-income housing tax credit property, you have to

 7     abide by what's called a land use restriction agreement,

 8     which is imposed by the state housing authority.             That land

 9     use restriction agreement identifies that you can only rent

10     units to tenants at certain -- at restricted income levels

11     and at restricted rents.

12          And so in order to make sure that you comply with that,

13     you have to certify the income of the tenant, you have to

14     keep the files that support that certification.             You have to

15     annually recertify it.        And then periodically you have to

16     report to the housing agencies, or they'll come and audit

17     your project, do an inspection, and they'll go through it.

18          So that extra step of the certification of the files, and

19     working with the state, is the extra step required for a

20     LITHC project.

21     Q    In addition to the personal and professional experience

22     that you've just discussed, have you authored or contributed

23     to any LITHC-related publications?

24     A    Yes.

25     Q    What are those?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 49 of 161
                                 KRABBENSCHMIDT - Direct                        49

 1     A    There's two LITHC publications, or actually there's more

 2     than that -- but the main one is the low-income housing tax

 3     credits handbook.      This began a publication and publisher

 4     West -- it was originally West, that was eventually bought

 5     out by Thomson Reuters.        So we annually republish that.         It's

 6     a handbook.     It's about a thousand pages long.          Mike

 7     Novogradac was the original author of that handbook, and then

 8     I became a contributing author.          And then annually updating

 9     that handbook, rewriting significant sections of it and

10     adding new material.

11          In addition to that, I helped write another handbook

12     called Year 15 handbook, which is basically all about what do

13     you do at the end of the 15th year of a low-income housing

14     tax credit project, decisions that are made by the general

15     partner, how they work with the limited partner in terms of

16     what you do with that property from that point on.

17          In addition, I have had a couple articles in our Journal

18     of Tax Credits about various minor subjects.             Anyway, so

19     that's -- I guess that's the extent of that question.

20     Q    Have you ever lectured on the topic of LITHC, just

21     briefly?

22     A    Yes.

23          So Novogradac has annual conferences, usually a couple

24     times a year, on low-income housing tax credits.             I have

25     either presented a topic before at that conference, or I've
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 50 of 161
                                 KRABBENSCHMIDT - Direct                            50

 1     hosted tax panels.       So they'll bring tax attorneys in from

 2     around the country and I'll be the moderator of the panel.

 3          In addition to that, I've -- at those conferences I've

 4     taught advanced low-income housing tax credits, called

 5     LITHC 301.     And it's primarily about various advanced issues.

 6     We have an intra-section that's taught by others.                 But I do

 7     that section.

 8          And in addition I do webinars, usually once or twice a

 9     year, on low-income housing tax credits, very specific

10     subjects about that.

11     Q    Thank you.

12             Could you briefly describe the topic on which you've

13     been engaged to provide expert testimony in this lawsuit?

14     A    I was engaged to look at Parkway Apartments' financial

15     statements from inception to the end of 2017, to determine if

16     fees and expenses were paid to related parties that were in

17     excess of the limited partnership agreement and the other

18     controlling documents, that caused damages to the

19     partnership, which also then caused damages to the limited

20     partner.

21     Q    Have you personally inspected the premises at Parkway

22     Apartments?

23     A    I have.

24     Q    What did that inspection consist of?

25     A    I went to the site.       I walked it.     It consists of 20
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 51 of 161
                                 KRABBENSCHMIDT - Direct                         51

 1     buildings, or 21 if you include the clubhouse.             But I walked

 2     the site.     I inspected the materials being used.          Half the

 3     project had been refinished.         Half the project had not.      So I

 4     went over to the half of the project that had not been

 5     finished.     I poked and stuck my hands on the materials to

 6     determine, you know, the integrity of the materials and other

 7     things.

 8          Then I spoke with one of the tenants there, asked them

 9     what had been happening to the project, what their

10     observations were about the project.

11     Q    Thank you.

12                MR. BESSENGER:     Your Honor, I would tender

13     Mr. Krabbenschmidt as an expert on the issue of damages.

14                THE COURT:    Just ask your questions.        I don't vouch

15     for anybody.

16                MR. BESSENGER:     Very good.     Thank you, Your Honor.

17     Q    Mr. Krabbenschmidt, can you tell me what materials you

18     reviewed in forming your opinions in this case?

19     A    The materials that I reviewed --

20     Q    You can summarize.

21     A    -- included the financial statements during the life, the

22     audited financial statements that were issued throughout the

23     life of the project, the tax returns during the same period,

24     the pleadings and the depositions of Ms. Tamaro and the other

25     gentleman.     I can't remember his name right now.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 52 of 161
                                 KRABBENSCHMIDT - Direct                      52

 1     Q     Mr. Blake?

 2     A     Mr. Blake, thank you.

 3           And then in addition to the depositions, there was exhibit

 4     materials attached to those depositions.

 5     Q     All right.    And did you set out your opinions in a written

 6     report?

 7     A     Yes, I did.

 8                MR. BESSENGER:     Your Honor, we would ask to move into

 9     evidence Exhibit A-282.        This report was disclosed on our

10     pretrial exhibit list.        The only objection is to relevance.

11     The report is certainly relevant to the nature and extent of

12     AMTAX's damages, and I think --

13                THE COURT:    Any objection?

14                MR. GOODNIGHT:     No, Your Honor.

15                THE COURT:    If it were a jury trial, I wouldn't allow

16     it.

17                MR. BESSENGER:     That's what I figured.        We have time

18     constraints we're conscious of, so we thought this would

19     facilitate the exam.

20                THE COURT:    Thank you, it's admitted.

21                         (Exhibit A-282 was admitted.)

22                MR. BESSENGER:     May I approach to hand the witness a

23     hard copy?

24                THE COURT:    Absolutely.

25                MR. BESSENGER:     Does the Court need a hard copy as
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 53 of 161
                                 KRABBENSCHMIDT - Direct                 53

 1     well?

 2                 THE COURT:   If it's in the binder, I can get it.

 3     Q    Mr. Krabbenschmidt, do you understand that one of the

 4     claims AMTAX 169 -- which I'll probably refer to throughout

 5     this exam simply as AMTAX -- but do you understand if I say

 6     AMTAX, I'm referring to the investment limited partner in the

 7     Parkway Partnership?

 8     A    Yes, I do.

 9     Q    Do you understand that one of the claims AMTAX is

10     asserting in this action is the right to remove the general

11     partner under the terms of the limited partnership agreement?

12     A    Yes.

13     Q    And one of the bases for the removal is its allegations

14     that the general partner incurred unnecessary expenses and

15     paid unnecessary excessive fees at various times?

16     A    Yes.

17     Q    In your experience in the LITHC industry, have you seen

18     other general partners removed pursuant to these contractual

19     removal provisions?

20     A    Yes.    I've had two different clients that were removed by

21     the limited partner for different reasons, on those

22     partnerships.      And it wasn't just a partnership, they were

23     removed from a group of partnerships, in both cases.

24     Q    And you testified that you reviewed the limited

25     partnership agreement for the Parkway Partnership in the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 54 of 161
                                 KRABBENSCHMIDT - Direct                    54

 1     process of preparing your report and your opinion; is that

 2     right?

 3     A     That's correct.

 4     Q     Okay.   If we could pull up Trial Exhibit 3, at exhibit

 5     page 28.

 6              And directing your attention to Section 4.5-Aiv.         This

 7     provides that one of the rights of the investor limited

 8     partner is to remove the general partner, correct?

 9     A     Correct.

10     Q     And based on industry custom and practice, in your

11     experience, what is the purpose underlying this type of

12     removal provision?

13     A     The purposes that the limited partner that invests in

14     LITHC partnerships, you know, are limited in their ability to

15     do anything with regard to the management of the property.

16           And it's usually spelled out in the limited partnership

17     agreements as to the things that they get to approve or vote

18     on.    So, therefore, it gives a lot of discretion to the

19     general partner to manage the property in the way they see

20     fit.     But to the extent it's later determined that the

21     general partner has managed it incorrectly, or to the

22     detriment of the limited partner, this provision allows the

23     limited partner, therefore, to exercise that right of

24     removal, so that they can then -- there's always a standby

25     limited partner, or a general partner that is ready to step
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 55 of 161
                                 KRABBENSCHMIDT - Direct                    55

 1     into their shoes.        And it's for that very specific reason of

 2     trying to make sure that the property is run well and

 3     prudently.

 4     Q    All right.

 5             I'd like to jump into the substance of your report.

 6     On page 3 you address property management and unauthorized

 7     property management fees.        Based on your review of materials

 8     and your expertise, did you form an opinion on the payment of

 9     property management fees in this matter?

10     A    I did.    I have.

11     Q    In your opinion, were the property management fees

12     overpaid for a number of years?

13     A    They were.

14     Q    And in the course of forming that opinion, did you review

15     the property management agreements?

16     A    I did.

17     Q    Can we please pull up Trial Exhibit 29?

18             Mr. Krabbenschmidt, briefly, what is the purpose of a

19     property management agreement?

20     A    The property management agreement establishes the services

21     that would be provided by the property management company,

22     the type of services they're to provide, and the amount they

23     are to be paid for those services.

24     Q    And what entity, if you know, with respect to the Parkway

25     Partnership, is performing those services?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 56 of 161
                                 KRABBENSCHMIDT - Direct                          56

 1     A    It's my understanding it's Trieste Holdings LLC.

 2     Q    You understand that Ms. Tamaro owns and operates Trieste?

 3     A    I do.

 4     Q    And looking at Exhibit 29, down at the bottom it says,

 5     "Services of manager."        And then the next couple of pages --

 6     if we could go to the next page -- there is a list here --

 7     and going to the next page.         Qualified rental use.         And it

 8     keeps going.      Do you understand that these pages describe the

 9     services the management agent is expected to provide?

10     A    Yes.

11     Q    And is Trieste compensated for providing those services?

12     A    They are.

13     Q    If we could look at the exhibit, page 9.

14             Article 8 at the bottom there reads, "Compensation."

15     Do you see that?

16     A    Yes.

17     Q    It states that the manager will be compensated for its

18     services by a monthly fee that will be equal to -- you see in

19     the second sentence there, third sentence there -- 10 percent

20     of effective gross rental income.          Correct?

21     A    Correct.

22     Q    Now, is that the measure of compensation in this case?

23     A    It's the limitation of the compensation, pursuant to this

24     agreement.      But this agreement is overridden and subordinate

25     to the limited partnership agreement which provides an
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 57 of 161
                                 KRABBENSCHMIDT - Direct                     57

 1     additional reduction of that fee.

 2     Q    Can we pull up Trial Exhibit 3, at page 64?

 3             And this reads that, in fact, the fee is not to exceed

 4     the lesser of 4 percent of net rental income or the maximum

 5     amount permitted by each agency or lender; is that right?

 6     A    Yes, that's what it says.

 7     Q    And in your experience, is this further limitation of the

 8     property management agreement, the fee set out in the limited

 9     partnership agreement, typical in the LITHC industry?

10     A    It is.     The limited partnership agreement typically sets

11     out limitations on fees that could be charged or paid to

12     related parties, specifically to make sure that there's a

13     very clear understanding of how much they can pay themselves

14     for various services.

15     Q    Now, given that this fee is tied into net rental income,

16     in the course of forming your opinion, did you determine what

17     that relevant rental income was?

18     A    Yes.     We went back and I recomputed that number.

19     Q    Is that set out in Exhibit E to your report?

20     A    It is.

21     Q    If we could pull up Trial Exhibit A-282, at page 32.           And

22     to the extent you can blow that up, it's a little bit

23     difficult to read.       I apologize.     That's the problem with

24     spreadsheets.

25             And did you find that the property management fee,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 58 of 161
                                 KRABBENSCHMIDT - Direct                 58

 1     based on your analysis, exceeded the 4 percent limit set in

 2     any given year?

 3     A    Yes.    After we recomputed the net rental income and we

 4     applied the 4 percent limit to that amount, we determined

 5     that there was excess property management fees paid in all

 6     years except for three.

 7     Q    And the total there is on the bottom right-hand corner,

 8     $200,750; is that right?

 9     A    $754.

10     Q    You noted -- there was a note here, note A at the bottom

11     of your exhibit that says, "It has been represented to me

12     that there was a reimbursement for a portion of the fee paid

13     in 2012, and the damages calculation should be reduced to the

14     extent that such amount was repaid."

15             So in other words, you would agree that the total

16     amount of property management fees you found to be overpaid

17     should be reduced by whatever the amount of that

18     reimbursement was.       You don't dispute that?

19     A    That's correct.

20     Q    Why did you not look at fees from 2002 to 2006?

21     A    For two reasons.      One is that there was a different

22     property management company in place at that point in time.

23     And I think it was called Pacific Cap, if I remember that

24     correctly.     And to the extent that during that period of time

25     either those fees were negotiated and paid to that company,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 59 of 161
                                 KRABBENSCHMIDT - Direct                       59

 1     or to a related party, but at a lower rate, the fee agreement

 2     -- or, sorry, the limitation in the limited partnership

 3     agreement says not to exceed 4 percent.

 4          And, therefore, if they had determined that they were

 5     willing to provide the services for less than 4 percent

 6     during those initial years, then that should be the measure

 7     of compensation they should be paid.

 8     Q    In other words, in your opinion, the fees could

 9     permissibly be less than 4 percent in a given year?

10     A    Correct.

11     Q    All right.     Let's jump into the repair supervision fee.

12     Did you form an opinion on a fee with that name?

13     A    I did.

14     Q    It's on page 4 of your report.

15     A    Yes.

16     Q    And based on your review of the evidence in this matter,

17     Mr. Krabbenschmidt, what is your understanding of the

18     services that were performed for this fee?

19     A    It was my -- it's my understanding, from reading

20     Ms. Tamaro's deposition, that the repair supervision fee was

21     for various repair maintenance activities that took place at

22     the property.

23          And then I also looked at the financial statements.          And

24     the financial statements, which are the work product of

25     Ms. Tamaro, as the general partner of the partnership,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 60 of 161
                                 KRABBENSCHMIDT - Direct                 60

 1     they're her responsibility and her work, it specifically says

 2     that the administrative general partner supervised certain

 3     repairs and replacements made at the project.             The

 4     administrative general partner charged the partnership a

 5     repair supervision fee.

 6          So it's a combination of her testimony and that statement

 7     that I concluded that it was for basically repair and

 8     maintenance at the project.

 9     Q    And did you total up that fee in Exhibit F to your report?

10     A    I did.

11     Q    And what was the total amount of repair supervision fee

12     that, in your opinion, was not warranted?

13     A    Yes.     So the repair supervision fee started in 2010 at

14     $15,000, and then by 2017 it had grown to $140,000 per year.

15     But when you total up that period of time, it's $460,557.

16     Q    You just commented that in the course of the years that

17     you examined, in particular between 2015 and 2017, it more

18     than doubled, as it goes from $59,525 in 2015 to $137,087 in

19     2017?

20     A    Correct.

21     Q    Do you have an understanding as to why there was that

22     increase during that period of time, running really from 2013

23     through 2017?

24     A    So in the earlier years it seems like it's linked to just

25     the normal repair and maintenance work that was being done at
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 61 of 161
                                 KRABBENSCHMIDT - Direct                        61

 1     the property.      But starting in 2015, there was substantial

 2     construction that started taking place at the property, which

 3     was a very large amount -- dollar amount.            And so, therefore,

 4     the way this was calculated was based on this additional

 5     construction activity that was done, starting primarily in

 6     '15, '16 and '17.

 7     Q    In your opinion, should there have been any additional

 8     amounts paid for the supervision of repairs at this property?

 9     A    It's my opinion that no additional amount should have been

10     paid to Trieste Holdings or Ms. Tamaro for any repair

11     supervision fees.

12     Q    Is that based, in part, on an industry custom and practice

13     with respect to that?

14     A    Yes.   So in the LITHC industry, the repairs and

15     maintenance of a property -- let me back up.             Whoever the

16     property manager is and the general partner, is required to

17     maintain the property in good condition.            And good condition

18     means in the form that it is received at the time of the

19     start of this whole investment process.

20          And so it's normal for the -- in the LITHC industry -- for

21     the general partner to have to -- and the property manager,

22     to have to just maintain the property in its current

23     condition in good use.        And that is part of the property

24     management fee that they normally are paid.

25     Q    And in addition to that standard industry practice, in
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 62 of 161
                                 KRABBENSCHMIDT - Direct                      62

 1     this case is your opinion supported by the property

 2     management agreement itself?

 3     A     Exactly right.

 4     Q     Would you please pull up Trial Exhibit 29, at page 4?           And

 5     blow up Section 3.7.

 6             And is this the language that you were just referring

 7     to?

 8     A     Yes.   So if you look at paragraph 3.7, the introductory

 9     section to that, it's called, and titled, "Maintenance and

10     repairs."     And then it specifically states that the manager

11     shall maintain the project at all times in a condition

12     acceptable to the owner, including but not limited to

13     cleaning, painting, decorating, plumbing, carpentry, grounds

14     care, and such other maintenance and repairs as may be

15     necessary.

16           To me, that language is very broad language.           It says you

17     need to keep that property in good condition, using normal

18     methods for repair and maintenance, so that it's usable by

19     the tenants the way it originally started at the beginning of

20     the low-income housing tax credit period.

21     Q     Do you understand that in this case there -- Ms. Tamaro's

22     Trieste entity actually holds a general contractor's license?

23     A     It's been represented to me that they hold a general

24     contractor's license, yes.

25     Q     Does that affect your opinion in any way?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 63 of 161
                                 KRABBENSCHMIDT - Direct                        63

 1     A     No.

 2     Q     And why is that?

 3     A     So, for instance, on my properties in Citrus Heights, or

 4     the Reno property, we have to pull permits periodically.             And

 5     we have the option, we can either have the contractor go down

 6     and pull a permit, if they're doing the work.             Or we can go

 7     down and pull the permit as the owner of the project.

 8     Q     Let's move on to the tenant file review fee.           If we could

 9     go back to Exhibit F to your report, which is A-282, at page

10     31.

11             Very briefly, Mr. Krabbenschmidt, can you tell us what

12     your understanding is of a tenant file review fee?

13     A     Based upon the testimony that I've read in this particular

14     case, the tenant file review fee relates to an employee that

15     is employed by Ms. Tamaro at Trieste Holdings, that has

16     specialized training in low-income housing tax credit files,

17     and that that person obtains the tenant files, reviews them

18     for quality control, to make sure that they're being done in

19     accordance with Internal Revenue Code Section 42 rules.

20     Q     Did you form an opinion as to whether or not that tenant

21     file review fee was appropriate here?

22     A     I determined it was not appropriate.

23     Q     And why is that?

24     A     Because, again, the property management agreement

25     contemplates -- the property management agreement and the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 64 of 161
                                 KRABBENSCHMIDT - Direct                     64

 1     limited partnership agreement both contemplate that the

 2     property manager has sufficient background and training to be

 3     able to manage the property as a low-income housing tax

 4     credit property, and that the services or the work that is

 5     done on the preparation of the tenant files is done by the

 6     on-site property manager, and the assistant leasing person in

 7     the on-site office.

 8          And there is, again, nothing in the property management

 9     agreement that allows her to be paid for this extra service.

10     So that's my primary reason.

11     Q    If I were to represent to you that there was a particular

12     state-level certification or review requirement, would that

13     affect your opinion in any way?

14     A    No.

15     Q    And you totaled up that amount there as $79,064 in

16     Exhibit F; is that right?

17     A    Correct.

18     Q    And let's talk about the bookkeeping fees, staying on

19     Exhibit F.      It's the first line item there.        Are you still of

20     the opinion that bookkeeping fees were improperly paid?

21     A    No.   Subsequent to preparing this report, it was

22     represented to me that the bookkeeping fees represent a fee

23     paid to a third-party data processing company for payroll.

24     And to me that would be a normal operating expense of the

25     partnership.      And so as I sit here today, I would say that
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 65 of 161
                                 KRABBENSCHMIDT - Direct                       65

 1     this is not an improper fee and should not be a measure of

 2     damage.

 3     Q    And now moving down in order, staying on Exhibit F, we

 4     have legal services fee.        Does HUD, to your understanding,

 5     require legal expenses to be classified by type of services

 6     provided?

 7     A    It does --

 8     Q    I'm sorry, go ahead.

 9     A    So the financial statements that are submitted -- every

10     year the financial statements are audited by an independent

11     auditor.     But then they have to be uploaded into the HUD's,

12     what's called the REAC filing, where it is posted in.             And

13     then HUD can have access to all that information.

14     Q    Based on your review of the evidence in this case, are the

15     fees at issue here, the type of routine legal expenses that

16     would be incurred in running the property?

17     A    Yeah.   And as part of this HUD filing, what they require

18     you to do is take the legal services fee and divide it into

19     two different types.

20          One is regular property-level legal fees.            And that might

21     be evictions, or if for some reason there is some dispute

22     with the tenants, or otherwise, that would go into this one

23     category.     And it has a specific account number, 6340.

24          And then other legal fees that are incurred that are at

25     the partnership level, that have nothing to do with the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 66 of 161
                                 KRABBENSCHMIDT - Direct                          66

 1     underlying property, are required to be classified in a

 2     separate account number, 7120.

 3          And so the information that we have for the legal services

 4     fee here were the expenses that were classified in this

 5     special category, 7120.

 6     Q    Those total $61,444 in Exhibit F?

 7     A    Correct.

 8     Q    Why, in your opinion, would it be improper for the

 9     partnership to pay these legal expenses?

10     A    So normally if you had a third-party law firm providing

11     legal services, it would be a proper expense.              But in this

12     particular case, from reading the testimony of Catherine

13     Tamaro -- Ms. Tamaro -- it indicated that the legal fees were

14     incurred because there was an unsafe work condition at the

15     property, that some of the workers had a complaint that legal

16     fees were incurred to defend against that complaint.

17          But in this particular case, Ms. Tamaro was required to

18     provide repair and maintenance services.              They're required to

19     do it in a non-negligent, safe manner.              And to the extent it

20     was unsafe work conditions, it was something that was created

21     by her and her company.        And, therefore, would not be an

22     allowable item to be reimbursed.

23     Q    And do you know to whom these legal fees were actually

24     paid in this case?

25     A    It's my understanding that it was paid to Ms. Tamaro's
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 67 of 161
                                 KRABBENSCHMIDT - Direct                 67

 1     husband.

 2     Q    Okay.   Let's discuss --

 3                THE COURT:    Let's hold that thought until 1:30.

 4     We'll take our lunch break and see you at 1:30.

 5                                      (Recess.)

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 68 of 161
                                 Krabbenschmidt - Direct                       68

 1                                                         AFTERNOON SESSION

 2                                                         JUNE 6, 2019

 3                 THE COURT:   Mr. Bessenger, you may proceed.

 4                          DIRECT EXAMINATION (Resumed)

 5     BY MR. BESSENGER:

 6     Q    Mr. Krabbenschmidt, good afternoon.            Just to orient us to

 7     where we left off, we were talking about the property

 8     management agreement, correct?

 9     A    Yes.

10     Q    That provides that Trieste has, broadly speaking, duties

11     involving the leasing, maintenance and operations on the

12     property; is that correct?

13     A    Correct.

14     Q    Under certain circumstances set out in the property

15     management agreement and other documents we talked about,

16     including the limited partnership agreement, it can receive a

17     fee in return for those services?

18     A    Correct.

19     Q    We went on, and you opined in certain years it was paid

20     that fee when it should not have been, correct?

21     A    Correct.

22     Q    We started getting into the fees, additional fees that

23     were paid for services that, in your opinion, were already

24     covered by and paid for by the property management agreement;

25     is that right?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 69 of 161
                                 Krabbenschmidt - Direct                      69

 1     A    Right, under the normal fee provided in the property

 2     management agreement.

 3     Q    That's right. For example, the tenant file review fee,

 4     which we talked about.        If you could pull up Exhibit 29.    If

 5     we could go to the next page.         If we look at, for example, in

 6     the context of the tenant file review fee, Section 3.3,

 7     rentals, then sub (c), requires that one of the, "Pursuant to

 8     its rental responsibilities, manager shall," and then it

 9     says, "Comply with leasing and other requirements contained

10     in Section 42 of the Environmental Revenue Code (sic) 1986,"

11     and it goes on.      Would that be an example of the section of

12     the property management agreement that, in your opinion,

13     already encompasses the tasks performed in the context of the

14     tenant file review?

15     A    Yes, Section 42 of the Internal Revenue Code includes

16     provisions by which the property manager or the property must

17     lease to tenants, include certification, recertification of

18     those tenants, the leases themselves, and so this is broadly

19     covering all those activities.

20     Q    Speaking of the certification and recertification, if we

21     could blow up sub (e), 3.3, this provides for exactly that,

22     correct?

23     A    Correct, it talks about certification and recertification

24     of the tenants.

25     Q    This is another example of how the property management
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 70 of 161
                                 Krabbenschmidt - Direct                       70

 1     agreement language expressly covers the task that is

 2     ostensibly being paid for a second time by the tenant file

 3     review fee; is that right?

 4     A    Correct.

 5     Q    If we could pull up Section 3.4, which may be on the next

 6     page.    3.4.B.2(a), right there. Yep.         What does this provide

 7     for?

 8     A    Again, it is talking about that the manager will require

 9     each tenant to certify on a lease application the tenant's

10     annual family income, family size and other information

11     required to enable the owner to obtain the credits or

12     otherwise reasonably requested by the owner.             Then it goes on

13     to say that it will require the tenant to recertify those

14     amounts on an annual basis.

15          Generally, like this is a very, again, broadly worded

16     provision that says that the normal certification

17     requirements, when you have a prospective tenant come to the

18     property, they are required to provide their income and

19     certify that income, and all that must be in the tenant file.

20     This is talking about that process and those documents that

21     are required.

22     Q    Then in a similar sense, the repair supervision fee, we

23     looked at a component of the property management agreement

24     that kind of covered the repair section of it.             Let's pull up

25     4.2 of the agreement, which is on the next page.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 71 of 161
                                 Krabbenschmidt - Direct                        71

 1             Does this, in fact, also support your opinion with

 2     respect to the supervision component of the repair

 3     supervision fee?

 4     A    Yes.     So this is going on to say that to the extent the

 5     property manager engages in what is called here independent

 6     contractor for the performance of duties as the manager deems

 7     necessary, the manager has the responsibility to supervise

 8     the performance of such duties.

 9     Q    Could we go back a page to Section 3.9, please.              What does

10     that provide for?

11     A    Sorry.     I am going to read it for a second.

12     Q    Sure.     It is lengthy.

13     A    It says that to the extent that the manager employs

14     various people on the project that --

15     Q    Specifically --

16     A    -- they will be reimbursed.         The last sentence clearly

17     says that the hiring, training and supervision, discharge of

18     those employees are the sole responsibility of the manager.

19     Again, it is reflecting that any employees and others that

20     are working on site are the responsibility of the manager in

21     this case.

22     Q    And specifically with respect to the last sentence there.

23     A    "Manager employees who work at the manager's corporate

24     office shall be paid by the manager out of the manager's

25     management fees."
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 72 of 161
                                 Krabbenschmidt - Direct                         72

 1     Q    In other words, paid for, there would not be a separate

 2     fee covering those duties; is that right?

 3     A    Yes, so for instance, we started this testimony on this

 4     specific subject talking about how it has been represented

 5     that the person that actually provided the tenant file review

 6     services was the person that was an employee of Trieste

 7     Holdings at the corporate headquarters and reviewed the

 8     tenant files that were prepared by the on site folks --

 9     employees.     This clearly says that if there is such a person,

10     and that they work in the manager's corporate office, that

11     all of those costs will be paid for by the manager out of

12     these existing management fees.

13     Q    I wanted to touch on briefly also, you mentioned before

14     the break the bookkeeping fee, and that based on your

15     analysis of discovery that had been provided, your

16     determination was?

17     A    That it was a third-party payroll service is what was

18     represented, and therefore it is, in my opinion, that it was

19     a normal part of fees that are charged to the partnership for

20     those services.

21     Q    Was that evident from your review of the audited financial

22     statements you used to prepare your report?

23     A    No, it was not.      It simply called them bookkeeping fees.

24     Q    All right.     Let's carry on down the list here.            I believe

25     we stopped off at the extermination fee.            What is your
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 73 of 161
                                 Krabbenschmidt - Direct                          73

 1     understanding of the extermination services fee that is

 2     reflected in the report, also on page seven of your report?

 3     A    So my understanding is that this related to bed bugs that

 4     were in several of the units at the project.             Bed bugs do

 5     require extermination.        They don't go away on their own.         I

 6     have had experience dealing with bed bugs.            The specific

 7     issue here is that, again through the discovery process, it

 8     was indicated by Ms. Tamaro that it was for rental of heat

 9     treating equipment that was used to eradicate the bed bugs.

10          The question that I was looking at was:            Was this a fair

11     amount to be charged for rental of that equipment.                I

12     determined that you could buy heat treating equipment for

13     approximately $3,500, which is about half the price of what

14     was charged.     If the services that were provided was a rental

15     of equipment, why would you rent equipment for this amount

16     for one-time use when you could buy the equipment for half

17     that price?

18     Q    The amount of -- in your opinion, though, the 7,200, the

19     amount of funds that, in your opinion, the partnership should

20     not have paid and should be returned would be half that,

21     approximately?

22     A    Yes, approximately half that.         So $3,600.

23     Q    If we could go back to Exhibit F.          There is an engineering

24     survey fee there on the last column.           Mr. Krabbenschmidt, do

25     you understand that there has been testimony in this trial to
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 74 of 161
                                 Krabbenschmidt - Direct                     74

 1     the effect that this fee was paid for research and purchasing

 2     of a trash compactor that, in fact, was not compatible with

 3     the electrical system at the property?

 4     A    Yes, that's my understanding.

 5     Q    And that the affiliate who was paid for that is also a

 6     licensed engineer in some capacity?

 7     A    Yes.

 8     Q    Do you know who the affiliate is in this case?

 9     A    Ms. Tamaro's husband.

10     Q    In your opinion, were payment of those fees in the context

11     of the rewiring and purchase of a trash compactor

12     appropriate?

13     A    No, I do not.

14     Q    What do you base that opinion on?

15     A    So in one of my apartment complexes, I have also looked

16     into purchasing a trash compactor.           They are available.   They

17     are commercially available.         You can get them in different

18     configurations, meaning different electrical requirements for

19     the trash compactor.       In the equipment world, you can get

20     equipment either in what is called single-phase or

21     three-phase configurations.         I went on line and confirmed

22     single-phase is available.         That would have been compatible

23     with the apartment complex.         Had that happened, it is my

24     understanding that work had to be done to rewire either the

25     apartment complex or the trash compactor to be compatible
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 75 of 161
                                 Krabbenschmidt - Direct                    75

 1     with the three-phase system.         It is my belief that that was

 2     not required.      The only thing that was required when you

 3     buy -- when you research and buy the proper piece of

 4     equipment is to have the equipment delivered, and then to the

 5     extent it requires connection to the electrical distribution

 6     panel at the apartment complex, that you hire an electrician,

 7     they run conduit to the trash compactor and it is hooked up.

 8     Q    As to all the fees we just discussed, those being the fees

 9     paid in compliance -- or, rather, paid in the context of the

10     actual property management agreement, which you had

11     determined in certain years should not have been paid, and

12     the other fees that were paid for services that should -- for

13     the most part should have been already paid for or

14     compensated under the property management agreement or were

15     otherwise improper or unnecessary, you have tallied those up

16     in Exhibits E and F; is that right?

17     A    Correct.

18     Q    Those amounts are accurate with the exceptions -- with the

19     exceptions you have already discussed?

20     A    Yes.

21     Q    In your opinion, did the payment or accrual of the fees in

22     those amounts damage the partnership?

23     A    Yes, those are amounts that were either paid or accrued as

24     payable to these affiliates, and since they were improper,

25     that they should be reversed and that amount of money should
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 76 of 161
                                 Krabbenschmidt - Direct                          76

 1     be refunded to the partnership, or to the extent that a

 2     payable had been created to the management company, Trieste

 3     Holdings, that that payable should be reduced by that same

 4     amount.

 5     Q    In your opinion, does that ultimately have some impact on

 6     the investment limited partner?

 7     A    Yes, it ultimately has a direct impact on the limited

 8     partner because for every dollar of damages that are

 9     determined here in this court that were in excess of what

10     should have been paid to Trieste Holdings, for every dollar

11     that is determined, 99.99 percent of that would flow through

12     the waterfall to the limited partner and therefore be a

13     direct damage to them.

14     Q    We will get into the waterfall a little bit later as well.

15             I would like to move on to payments to the managing

16     general partner, which is on page 8 of your report.               If you

17     could pull up Trial Exhibit 28, please.             If you go to the

18     next page, please.       One more.    I am looking for paragraph 11.

19     One more page.      If we blow up paragraph 11.

20             Mr. Krabbenschmidt, would you let us know, what does

21     that paragraph there provide for?

22     A    This is specifically talking about the payment to the

23     managing general partner that would otherwise occur annually,

24     but what it specifically says is that it shall only be paid

25     to the extent that there is cash flow available.             Cash flow
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 77 of 161
                                 Krabbenschmidt - Direct                         77

 1     here is a defined term.        You would look to the other parts of

 2     the property management agreement to make sure you understood

 3     how to calculate that and then determine if this was actually

 4     payable.

 5     Q    Can you tell us briefly, what is the function of a

 6     not-for-profit managing general partner in the context of the

 7     LIHTC partnership?

 8     A    They can have different functions, depending upon what

 9     role they are playing.        Particularly in low-income housing

10     tax credit projects, if the state law allows, like Washington

11     State does, you bring in a not-for-profit general partner,

12     having a designated not-for-profit general partner allows the

13     partnership to apply for an exemption from property taxation

14     or reduction of property taxes.          It is an exemption allowed

15     under Washington law and the role of the -- the role of the

16     managing general partner, the not-for-profit, can be

17     everything -- they can be actively involved.             But under this

18     agreement, I did not see any sort of active material

19     participation by this managing general partner.             Looked like

20     they are simply serving the role of allowing them to get this

21     property tax exemption.

22     Q    In the last sentence of the amendment to the partnership

23     agreement, it provides "The managing general partner fee,

24     which is defined above, will be disbursed," and going to the

25     next line, "from available cash flow in accordance with the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 78 of 161
                                 Krabbenschmidt - Direct                            78

 1     provisions of 6.2.A of the partnerhship agreement."                   Based on

 2     your review of the partnership's financial statements, did

 3     the partnership, in fact, pay this managing general partner

 4     fee to Hearthstone?

 5     A    It did.

 6     Q    If you go to page 30 of Exhibit 282 -- A-282, I should

 7     say -- did you form an opinion as to whether or not these

 8     payments were appropriate?

 9     A    Yes, we went back.      I recomputed the cash flow in

10     accordance with the limited partnership agreement.                I

11     determined there was no cash flow in any of the years except

12     for a minor amount in 2008, again a small amount in 2012, and

13     then finally in 2016.

14          The way the cash flow waterfall works is that to the

15     extent there is any cash flow, it must first be used to pay

16     for the limited partner fee.         This $798 in 2008 would have

17     been used for that purpose.         Same thing in 2012.      Then

18     finally, there was -- since there was a shortfall of cash

19     flow, there is this accumulation that is required.                Then

20     finally the same thing would be used to use up the 2016

21     amounts.

22     Q    Do you have an understanding here as to why the

23     administrative general partner claims that the partnership

24     needed to make these payments, notwithstanding the lack of

25     available cash flow?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 79 of 161
                                 Krabbenschmidt - Direct                        79

 1     A    It is my understanding from Ms. Tamaro's testimony that

 2     Hearthstone would not have continued as the managing general

 3     partner of the partnership, and that had they left the

 4     partnership, the partnership would no longer have been able

 5     to get the property tax exemption.

 6     Q    In your opinion, assuming that the managing general

 7     partner actually made that demand, that they be paid or they

 8     would leave, was it appropriate for the partnership to pay

 9     this annual fee?

10     A    The terms of the relationship with Hearthstone, as

11     governed by the limited partnership agreement, they were

12     brought in as a partner.        They have the contractual

13     obligation under the limited partnership agreement, so it

14     would have been inappropriate for them to leave.             In addition

15     to that, the point in time that they actually came in to the

16     partnership, which was 2007, was a point in time when there

17     was no cash flow.      They would have been able to determine at

18     that point in time whether there was an expectation of cash

19     flow by looking at the prior year's history and that current

20     year.

21          More importantly, not-for-profits are called

22     not-for-profits for a very specific reason, which is:             They

23     are not supposed to make a profit or profit from their

24     activities.     They are actually supposed to work and operate

25     at a loss.     That is under the Internal Revenue Code.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 80 of 161
                                 Krabbenschmidt - Direct                     80

 1     Therefore, there is many not-for-profits out there that

 2     specialize in public housing or affordable housing that

 3     provide those services at a loss.

 4          In this particular case, it is perfectly conceivable that

 5     this not-for-profit went into this with their eyes open,

 6     knowing that they may not get paid for that service.

 7     Q    Would your opinion be impacted at all if you would come to

 8     find out that, in fact, they did provide some services of

 9     some kind to the partnership in years where they were not

10     paid a fee?

11     A    No, that would not change my opinion.

12     Q    Why is that?

13     A    Well, I know that the partnership was benefitted from the

14     reduction of property taxes, but again, they were required to

15     provide that service, and to the extent there was not

16     sufficient cash flow to pay them, they should have been aware

17     of that.    It is my understanding they are a large

18     not-for-profit.      They are sophisticated.        They would have

19     known this.

20     Q    So you totaled up the amounts in the bottom right-hand

21     corner of this exhibit as $98,479; is that right?

22     A    Yes.

23     Q    In your opinion, what should happen to that amount of

24     money that was paid to the managing general partner?

25     A    That amount that was authorized and paid by the general
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 81 of 161
                                 Krabbenschmidt - Direct                       81

 1     partner in this case, Trieste Holdings, should be reimbursed

 2     back to the partnership -- sorry.

 3     Q    The administrative general partner?

 4     A    Administrative general partner -- thank you -- that

 5     incorrectly authorized that payment should reimburse the

 6     partnership for those amounts.

 7     Q    Are you aware of any tax code or regulations that would

 8     require that these payments only be made in the event of

 9     adequate cash flow being available?           In other words, that

10     would provide that the amendment was drafted in that

11     particular way?

12     A    There is no Internal Revenue Code provisions that I am

13     aware of that somehow require the fee that is paid to

14     Hearthstone in this case to come from pure profits.

15          You can structure a partnership agreement such that they

16     are receiving a guaranteed payment, for instance, where it is

17     just regardless of the income, regardless of the cash flow,

18     they receive a guaranteed payment first.            You can structure

19     partnership agreements in that way to allow them to become

20     partners in this transaction.

21     Q    Let's discuss the deferred developer fee, which you have

22     on page ten of your report.         Would you please explain at the

23     outset what a deferred developer fee is in LIHTC's context?

24     A    When a low-income housing tax credit project is put

25     together, the three normal participants are the limited
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 82 of 161
                                 Krabbenschmidt - Direct                         82

 1     partner that is investing their capital, the general partner

 2     that will be running the project, and then a developer that

 3     puts the whole thing together.

 4          In exchange for the services that the developer provides,

 5     they get what is called a developer services fee.                 It is

 6     quite common that the states either will require, or the cash

 7     flow dictates, that there will not be sufficient cash to pay

 8     all the developer fee, and whatever portion of that developer

 9     fee is not paid at the formation of the partnership, then

10     must be paid out from cash flow.          That portion that is

11     deferred, that is not paid at the inception, is referred to

12     as the deferred developer fee.

13     Q    Can we pull up Trial Exhibit 3, at page 80.            Would you

14     blow up Note 1 down there at the bottom.

15             Mr. Krabbenschmidt, what does this language provide

16     for?

17     A    This is very standard language in the low-income housing

18     industry.     It specifically addresses that even though that

19     deferred developer fee can get paid from cash flow of the

20     partnership, that to the extent it is not repaid by the tenth

21     year, that then the general partner must contribute enough

22     capital to the partnership to then payoff the deferred

23     developer fee.      This is the creation of, you know, a lot of

24     very smart tax attorneys that have concluded that it is to

25     the benefit of these type of partnerships to have this
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 83 of 161
                                 Krabbenschmidt - Direct                           83

 1     specific provision so that they can make sure that the tax

 2     credits are preserved.        So anyway, at the end of the tenth

 3     year, whatever has not been repaid at that point in time gets

 4     contributed by the general partner.

 5     Q    It refers to this -- the capital contribution being made

 6     in the amount equal to such outstanding amount prior to the

 7     end of such tenth year.        What do you understand to be the

 8     placed-in-service date here, which would control when this

 9     tenth year comes about?

10     A    That was 2002.

11     Q    I would like to pull up Exhibit 19.            Mr. Krabbenschmidt,

12     is this the document that you referred to in concluding that

13     the placed-in-service date was June in 2002?

14     A    Correct, so this is what is called a Form 8609.              This is

15     mandated by the Treasury Department.           Each and every building

16     that is at the property must have one of these.             They

17     dictate -- there is a line here, which is line 5, and if you

18     go down it says, "date building placed in service."                It says,

19     "June 19th, 2002."       This is the representation by Ms. Tamaro.

20     Ms. Tamaro must sign this document, turn it into the state

21     housing agency, and this is her representation as to the date

22     it was placed in service.

23     Q    Let me pause there briefly.

24                MR. BESSENGER:     Your Honor, I would ask to move

25     Exhibit 19 in evidence.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 84 of 161
                                 Krabbenschmidt - Direct                     84

 1                MR. GOODNIGHT:     No objection.

 2                THE COURT:    Exhibit 19 is admitted.

 3                             (Exhibit 19 admitted.)

 4     BY MR. BESSENGER:

 5     Q    When should the general partner have made a capital

 6     contribution payoff of the outstanding deferred developer

 7     fee?

 8     A    It was ten years after that date.          That would be 2012.

 9     Sorry.

10     Q    So let's go back to Exhibit G to your report, which is

11     282, page 30.      Did the general partner make a capital

12     contribution to pay off the deferred developer fee in 2012?

13     A    No.   It is my -- from reviewing the document, it appears

14     that occurred in 2013.

15     Q    Do you have an understanding as to why it occurred in

16     2013?

17     A    It is my understanding that Ms. Tamaro's position is that

18     the first placed-in-service date was 2003, not 2002.

19     Q    Did that capital contribution that was made in 2013

20     include interest on the deferred developer fee?

21     A    No, it did not.      From reviewing the financial statements,

22     it is clear that the interest remained as a liability on the

23     balance sheet of the partnership, and that should have also

24     been treated the same way as the deferred developer fee.

25     That is, whatever was owed on the deferred developer fee,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 85 of 161
                                 Krabbenschmidt - Direct                         85

 1     including the interest on that deferred developer fee, should

 2     have all been treated as a capital contribution at that time

 3     and taken off of the balance sheet as a liability or as a

 4     debt payable.

 5     Q    If you look at Exhibit G, it says "DDF interest."            Starts

 6     in 2009.

 7     A    Correct.

 8     Q    It continues through 2013.        What do those numbers reflect?

 9     A    Those represent the interest accrual on the deferred

10     developer fee.      The original deferred developer fee was -- my

11     memory is 1,240,000.       It accrues interest at an 8 percent

12     interest rate.      In 2009, they incorrectly paid $341,000 of

13     that.    So the net between those two, they started accruing an

14     8 percent interest rate on that amount from that point

15     forward.

16     Q    Was the unpaid interest ultimately consolidated into an

17     outstanding liability of the administrative general partner?

18     A    It was.    It was rolled up into a debt payable to the

19     general partner.

20     Q    If we look at Trial Exhibit 109, page 16.            Does this --

21     the development fee and development fee interest payable --

22     can you blow that up, please?         -- that is describing what you

23     were just speaking to; is that right?

24     A    That is correct.      The beginning of this paragraph,        it

25     indicates that the development fee is 1,245,000.             It will --
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 86 of 161
                                 Krabbenschmidt - Direct                          86

 1     any unpaid portion of the developer fee that remains after

 2     all the capital contributions from the limited partner will

 3     accrue at an 8 percent interest rate.           The last capital

 4     contribution of the limited partner was in 2009.              So that is

 5     why the interest accrual started in that year.              Then the

 6     second part of this is that that interest accrual should stop

 7     at the end of 2012, but continued being accrued in 2013.

 8     That amount was also incorrectly done.              That was the amount

 9     of $36,164.     That amount should not have been put into --

10     should not have been accrued at all and should be removed

11     from the financial statements completely.

12     Q    You mentioned this payment in 2009, the deferred developer

13     fee.    In your opinion, that was improper, you mentioned,

14     because, first of all, the tenth year had not yet come; is

15     that right?

16     A    I'm sorry, can you repeat that?

17     Q    Sure.   Yeah.    If you look at -- you had mentioned that the

18     deferred developer fee, there was a payment that was made on

19     it in 2009?

20     A    Correct.

21     Q    You mentioned that should not have been made, in your

22     opinion?

23     A    Correct.

24     Q    I would like you to discuss why, in your opinion, that

25     payment was improper?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 87 of 161
                                 Krabbenschmidt - Direct                        87

 1     A    Again, the deferred developer fee can only be paid

 2     pursuant to the cash flow waterfall provisions of the

 3     partnership agreement, to the extent there is cash flow.

 4     Again, on my Exhibit G, in 2009, I computed that there was a

 5     negative cash flow of 9,280, therefore there was no cash flow

 6     available to pay the amount that was paid, and the amount

 7     that was incorrectly paid was $341,685.             That should have

 8     remained on the balance sheet, accrued interest during that

 9     period of time until the tenth year when it was written off

10     through a capital contribution by the general partner.

11     Q    Do you recall where the payment for the funds in 2009 came

12     from?

13     A    Looking at the financial statements, it appears that those

14     funds came out of the capital contribution of the limited

15     partner.

16     Q    In your opinion, the $341,685 was paid improperly; is that

17     accurate?

18     A    Correct.

19     Q    What should have happened to that amount?

20     A    That amount should be repaid to the partnership with

21     interest from the date it was incorrectly taken from the

22     partnership.     If that amount was repaid, then what would

23     happen is there is a -- the deferred developer fee would --

24     any unpaid portion of the deferred developer fee would

25     eventually get paid pursuant to the waterfall.             That is the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 88 of 161
                                 Krabbenschmidt - Direct                      88

 1     correct way it should have been handled.

 2     Q    What about with respect to the deferred developer fee

 3     interest that got rolled up into the receivable that we

 4     discussed?

 5     A    Again, all of that should be taken out of that

 6     subordinated -- what is called a subordinated loan on the

 7     balance sheet.      It should not be on the balance sheet at all.

 8     It will simply become part of a priority payment in the

 9     waterfall liquidation.

10     Q    Let's turn to page 12 of your report.           You discuss the

11     excess wages and renovation costs and capitalization issue.

12     Based on your review of the partnership's audited financial

13     statements, did you form an opinion concerning the

14     partnership's operating expenses?

15     A    I did.

16     Q    Is that set out in Exhibit H of your report?

17     A    Yes.

18     Q    Did you perform an analysis to compare the operating costs

19     from prior years?

20     A    I did.

21     Q    What was the result of that analysis?

22     A    I just -- by way of background, when we were looking at

23     the financial statements, and based on my experience with

24     managing apartment complexes, the repair and maintenance

25     costs and the wages of the maintenance personnel are a very
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 89 of 161
                                 Krabbenschmidt - Direct                          89

 1     regular thing.      They are able -- they are very -- they don't

 2     deviate very much.       They may go up or down a little bit.          Not

 3     by a substantial amount.        So we went back, and I looked at

 4     the 2004 through the 2013 time frame and graphed it.               You can

 5     see there is a very smooth graph except for a few blips that

 6     indicate that if -- that there is an expectation -- it

 7     actually was a fairly regular amount that was being spent,

 8     but that if we graph that out and project it into the future,

 9     we would expect it to follow this dotted line.

10          In fact, on the lower graph, what you can see is that the

11     actual amount spent greatly deviated from that expected

12     average that should have continued into the future.               It was

13     based on this that my feeling was that excessive amounts were

14     starting to be spent.       In 2014 through 2017, there was an

15     increasing amount being spent on the project.

16          I then went to Ms. Tamaro's deposition testimony where she

17     indicated that the partnership had engaged her employees in

18     the residing, reroofing, new asphalt, new windows and

19     railings in the complex.        It is -- and that most of those

20     amounts were being expensed in the income statement.

21          Therefore, in order to determine the amount that should

22     have been capitalized as part of the capital improvements for

23     the project, I took the portion of the expenditures in excess

24     of this projected regression line here, and I determined that

25     those were the amount that were excess expenses for capital
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 90 of 161
                                 Krabbenschmidt - Direct                          90

 1     improvements that should not have been made.

 2     Q    Where does that appear on the exhibit that we are looking

 3     at here?    What is the total figure?

 4     A    The total figure is $1,419,451.

 5     Q    You mentioned the work that you understood had been done

 6     at the project during those years that you looked at.              Is it

 7     normal in the LIHTC industry to complete major capital

 8     renovations on property before the limited partners exit?

 9     A    No, not at all.      It is the normal -- the normal standard

10     in the low-income housing tax credit industry is to keep the

11     property in its existing condition.           Any repairs and

12     maintenance that need to be done to maintain the property in

13     that condition need to be done.          That would be things like,

14     if you had, you know, carpet that needed to be replaced.

15     Linoleum, appliances that break, that's part of the normal

16     repair and maintenance.        If you had a roof leak, you

17     determine if it is just a portion of the roof that needed to

18     be repaired.     You would repair that.        If there was some

19     siding, a portion of the siding that looked like it had

20     failed, you replace that portion and paint the building.

21     That is the normal standard in the low-income housing tax

22     credit industry.      What -- from my personal review of the

23     work, the work that was done went greatly beyond that

24     standard.

25     Q    What is the financial impact of performing all of that
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 91 of 161
                                 Krabbenschmidt - Direct                              91

 1     work in that short period of time?           What impact does it have,

 2     if any, in your opinion on the partnership?

 3     A    First of all, the partnership is now out of pocket $1.4

 4     million that it did not need to spend in order to maintain

 5     the property in the condition that is normal in the

 6     low-income housing tax credit industry.

 7          The partnership expended this 1.4 million.            That cash was

 8     now not available to pay back any other monies or operating

 9     costs that needed to be paid at that time, and if there

10     happened to be some amounts that were owed to the

11     administrative general partner, those amounts could have been

12     funded currently. That is the impact.           The impact is:          This

13     money is no longer available to the partnership.

14          The secondary part is, the question is:           What benefit did

15     the partnership receive from spending these monies?                In

16     market rate apartment complexes, you spend money on an

17     apartment complex because you want to raise rents.                Raising

18     rents means the cash flow goes up and the value of the

19     property goes up.      That does not occur in a low-income

20     housing tax credit project because the rents are restricted

21     by law.    They cannot go up.       Therefore, any improvements you

22     make does not increase the valuation of the property.                   It

23     goes -- that benefit, the benefit of this long-term value

24     created by putting in all new siding, windows, roofing,

25     rails, goes to the benefit of whoever the successor in
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 92 of 161
                                 Krabbenschmidt - Direct                    92

 1     ownership is in this property.         To the extent the

 2     administrative general partner buys the property, they are

 3     now receiving an asset that does not require all this work to

 4     be done in order to keep the property active for the next 40

 5     years of its life.

 6     Q    Does that have an impact on the limited partner?

 7     A    It has a direct impact on the limited partner because this

 8     is cash that otherwise might have been available for

 9     distribution to the limited partner under the waterfall

10     provisions, or available to the limited partner either

11     through the operations or through the liquidation.

12          More importantly, it didn't just not have a positive

13     impact on the valuation because I went to one of the

14     appraisal reports, and it appears that there was instructions

15     given to the appraiser in the CBRE appraisal report that

16     specifically said because the project had only been halfway

17     completed, they were decreasing the value of the property by

18     the cost to repair -- to do the same improvements to the

19     second half of the property.         It was identified in that

20     report that that amount was $700,000.           They decreased the

21     value of the property by 75 percent of that amount or

22     $525,000.     That is an example of where it not only did not

23     help the partnership itself or the limited partner, but it

24     actually created a detriment to the partnership.

25     Q    Are you aware that Ms. -- are you aware of who Ms. Lindal
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 93 of 161
                                 Krabbenschmidt - Direct                        93

 1     is?

 2     A     Yes.

 3     Q     You are aware that she was the auditor at one point in

 4     time of the partnerships?

 5     A     Yes.

 6     Q     Are you aware she has testified in this matter that these

 7     expenses were appropriately -- these were treated as

 8     operating expenses appropriately and not capitalized because

 9     they did not extend the useful life?

10     A     Yes, I had the opportunity to read her testimony.           If you

11     look at her testimony regarding this, she has two paragraphs

12     of statements she makes.        The first paragraph I agree with,

13     GAAP provides flexibility, generally accepted accounting

14     principles allows flexibility in how to treat things and

15     classify things.

16           The second paragraph is where I respectfully disagree with

17     her statement.      The reason is that she used an incorrect

18     assumption and set of facts in formulating her opinion.             So

19     the test that she provided was, you know, to the extent you

20     have to replace the siding or other items between years 14

21     and 16, that it does not necessarily extend the life if you

22     have to do that every -- similar amount of increments.             She

23     says, "Because it is only 14 to 16 years old, it should not

24     have been capitalized."

25           The reason this is an incorrect statement is because she
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 94 of 161
                                 Krabbenschmidt - Direct                          94

 1     didn't go back to when the siding, the railings and the

 2     windows were all originally installed, which was in 1976.                 If

 3     you take 1976 and you add 40 years, you get to 2016.              Those

 4     assets had completed their 40-year expected life, and at some

 5     point after that, you would then potentially go in and do

 6     exactly what was done, reside, new railings, things like

 7     that.

 8          Her statement -- her assumption of facts that she used for

 9     concluding was an incorrect assumption of facts, therefore,

10     it should not be an expense that should have been

11     capitalized.

12     Q    If we could talk about the construction contract payable.

13     Pull up Exhibit 95, page 16.         These are the notes, the

14     financial statements, and it refers to a related party

15     transaction concerning construction costs in the amount of

16     $120,197, there at the top under "construction contract."                 It

17     says, "In 2014, the administrative general partner advanced

18     funds to pay the construction contract --

19                THE COURT:    You have to keep your voice up.

20                MR. BESSENGER:     I am looking down at the monitor. I

21     apologize.

22     BY MR. BESSENGER:

23     Q    It says, "In 2014, the administrative general partner

24     advanced funds to pay the construction costs payable."              Did

25     you form an opinion as to whether or not this construction
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 95 of 161
                                 Krabbenschmidt - Direct                           95

 1     contract payable was appropriate?

 2     A    I determined it was not appropriate.

 3     Q    Can we pull up Trial Exhibit 4, page 6.           Let's first --

 4     let's go to the first page so we can identify this.               What is

 5     this document?

 6     A    This is the development agreement between Parkway

 7     Apartments, the partnership, and Paramount properties --

 8     sorry.    Hold on.    I apologize.     Yes, sorry.     Between the

 9     partnership, Parkway Apartments and 334th -- 334th Place

10     2001, LLC, which is defined as the developer in this case.

11     Q    You understand that entity is also the administrative

12     general partner?

13     A    That's my understanding.

14     Q    If we could go to Section 3 of this document, page 6.              It

15     reads -- starting here, going down, "Any balance of the

16     amount of each development advanced not reimbursed through

17     final closing, and any cost overruns shall not be

18     reimbursable, shall not be credited to the capital account of

19     any partner other otherwise change the interest of any person

20     or partnership, but shall be borne by the developer under the

21     terms of this agreement."

22              Did that -- is that also a basis for your opinion the

23     construction contract payable was not valid?

24     A    Correct.

25     Q    Is it also -- is your opinion also informed by industry
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 96 of 161
                                 Krabbenschmidt - Direct                       96

 1     customer practice?

 2     A    In the low-income housing tax credit industry, this is

 3     very common language.       It is specifically meant to cover

 4     situations where the developer really has control over the

 5     development process, entering into the construction

 6     contracts, and making sure the project is complete.               The

 7     limited partner, the LIHTC investor, low-income housing tax

 8     credit investor, really is trying to not take on the risk and

 9     burden of this because -- because they do not want to do

10     that.    They contract it away.

11          This is the provision that is normal, not just in this

12     contract, but in the LIHTC industry that basically says that

13     the developer takes on that obligation and that risk of cost

14     overruns.

15          Just to be clear, I have had -- I mentioned earlier I had

16     a general partner that was removed.           One -- that one general

17     partner in this one case was removed for this very reason.

18     They had massive cost overruns that they couldn't fund and

19     the limited partner removed them.          So this is one of those

20     examples of how that would occur.

21     Q    In your opinion -- so this amount of $120,197, what

22     occurred to this amount in fact?

23     A    Sorry, what?

24     Q    How is this amount actually accounted for?            Did it

25     increase the subordinated loans, for example?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 97 of 161
                                 Krabbenschmidt - Direct                     97

 1     A    It did.    It was eventually rolled into the subordinated

 2     loan payable to the general partner.

 3     Q    In your opinion, based on industry customer practice in

 4     the language in the contract you just looked at, what should

 5     happen to that amount?

 6     A    That amount should have been taken off the balance sheet

 7     at the -- what was called the final closing of the financing.

 8     At that point in time, they should have been removed from the

 9     balance sheet.

10     Q    So what is the impact of keeping it as a component of the

11     subordinated loans to the administrative general partner,

12     what is the effect of that?

13     A    What happens is now at this point, at a point of time of

14     liquidation, the administrative general partner now is

15     seeking reimbursement of that amount.           That would be

16     inappropriate.      These provisions clearly indicate they should

17     not be reimbursed for that.         Therefore, the subordinated loan

18     should be reduced by that amount.

19                THE COURT:     What relevance is the following sentence,

20     "However, developer shall receive credit for any costs or

21     expenses under the amount set forth in the approved budget"?

22     There are budgets coming every year.           Is that relevant to

23     this inquiry?

24                THE WITNESS:     The approved budget is the annual

25     operating budget for the property.           That is different from
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 98 of 161
                                 Krabbenschmidt - Direct                   98

 1     the construction obligations of the original development.

 2                THE COURT:    Okay.    Thank you.

 3     BY MR. BESSENGER:

 4     Q    So in your opinion, the harm to the partnership here in

 5     terms of the treatment of this amount does that decrease the

 6     size of the subordinated loan to the administrative general

 7     partner?

 8                MR. GOODNIGHT:     Excuse me.     There is an awful lot of

 9     leading going on here.

10                THE COURT:    I just want the information.

11                MR. BESSENGER:     I am trying to facilitate the

12     examination.

13                THE COURT:    You can reform the question so it is not

14     leading.

15                MR. GOODNIGHT:     Thank you.

16                THE COURT:    I want to get the information.

17     BY MR. BESSENGER:

18     Q    In your opinion, was the partnership harmed here by the

19     treatment of the funds?

20     A    It was harmed to the extent that it remains on the balance

21     sheet and now there is a claim for reimbursement of that

22     amount.    It needs to be removed so that during -- number one,

23     it is not on the balance sheet.          Number two is, at a point in

24     time when the partnership is liquidated and the general and

25     limited partner are getting their respective share of the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 99 of 161
                                 Krabbenschmidt - Direct                          99

 1     proceeds, it is correctly accounted for.

 2     Q    You also addressed in your report a rental credit,

 3     correct?

 4     A    Correct.

 5     Q    That is on page 15 of your report.

 6     A    Yes.

 7     Q    Did you form an opinion as to whether or not the rent

 8     credit, which was categorized as an employee concession, was

 9     paid properly or improperly?

10     A    Yes, I determined it was improperly paid.

11     Q    Why is that?

12     A    So it is normal in apartment complexes, large apartment

13     complexes specifically, to provide housing to an employee.

14     Even in the low-income housing tax credit industry, it is

15     done, and the Internal Revenue Service has specifically

16     indicated that to the extent units are provided, and in this

17     case it is my understanding that there is up to five units

18     that were set aside for employee housing, that that housing

19     could be provided and at a reduced cost.

20          The issue is, is that those guidelines by the Internal

21     Revenue Service specifically reference employees.                 They don't

22     reference independent contractors.           It is in my experience, I

23     have never seen rent credits given in the LIHTC industry to

24     independent contractors.        More importantly, this was not an

25     on-site accommodation.        This was an off-site accommodation at
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 100 of 161
                                   Krabbenschmidt - Direct                   100

 1      what has been represented as Ms. Tamaro's other property.

 2      Therefore, this is a payment by the partnership to the

 3      benefit of Ms. Tamaro for an employee -- sorry, for what has

 4      been labeled an independent contractor, and my understanding

 5      is that this person was a cleaning person, so not a critical

 6      on-site person.

 7            It is the combination of the fact that it is not an

 8      employee, it is off site, and it is a non-critical nature

 9      make me believe that this was not a proper payment to -- for

10      the benefit, but it was a payment for Ms. Tamaro's benefit.

11      Q     What was the total amount from the years that you looked

12      at?    Referring now to page 15.

13      A     Yes.     Sorry.   $45,329.

14      Q     What should happen to the rent credit in that amount?

15      A     That was an amount given for the benefit of Ms. Tamaro,

16      and therefore should be paid back to the partnership or

17      reduce the -- reduce the subordinated loan that Ms. Tamaro

18      has been accumulated or get repaid for the partnership.

19      Either would have the same effect.

20      Q     Did you perform an analysis and form an opinion with

21      respect to the rental rates being charged at the Parkway

22      property?

23      A     I did.

24      Q     What is your opinion in that respect?          This is set out in

25      page 16 of your report.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 101 of 161
                                 Krabbenschmidt - Direct                       101

 1      A   So in managing my properties, for instance, it is commonly

 2      expected, both by me, the industry, appraisers, you should be

 3      running a vacancy rate of about five percent.            In times of

 4      restricted amount of available housing, that rate can drop

 5      down to a lower rate.       You would expect that at any point in

 6      time it drops down significantly below five percent, you

 7      should be raising rents.

 8          I looked at the appraisal reports, both the Novogradac

 9      appraisal report and the CBRE appraisal report.             The

10      Novogradac appraisal report specifically identified that

11      there was five comparable properties, all charging the

12      maximum low-income housing tax credit rents.            The CBRE report

13      also references that this particular project, at the date of

14      the appraisal, was 100 percent occupied.

15          It is the combination of those things that make me

16      believe -- sorry, then I went to the rents that were

17      identified in the Novogradac appraisal report, and determined

18      that the rents -- the average rent being charged was

19      substantially below the low-income housing tax credit rent

20      limit.

21          I recomputed what should have been charged had this been

22      run in accordance with industry standards and with the

23      properties that were comparable to this property in this

24      area.    I determined that there was approximately $29,448 of

25      lost revenue every single month because of this.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 102 of 161
                                 Krabbenschmidt - Direct                     102

 1          In this particular case, the project has both -- what is

 2      called 50 percent limit income units as well as 60 percent.

 3      The appraisal report specifically indicated that all but one

 4      unit had been leased at the 50 percent level.            I used the 50

 5      percent lower max rent levels for the purposes of this

 6      calculation.     It had -- I think I easily could have used the

 7      60 percent on the big portion of the property and received

 8      even -- or created -- calculated even a larger amount of lost

 9      rent.

10          Despite that, I went with the conservative number.            I used

11      the more restricted amount, came up with a smaller amount.

12      When you annualize that, you say what was the total annual

13      lost revenue because of this activity, it appears that there

14      is $353,376 of lost rents in 2017 alone.

15          I went back and I looked at the vacancy rate, and it

16      appeared that the vacancy rate started to drop below five

17      percent in 2013 and continued all the way through this 2017.

18      The average vacancy rate during that period was 1.6 percent,

19      again, substantially below the five percent that would be

20      considered acceptable.

21          Last, I tried to -- I went back and I looked at the same

22      set of activities for '16.        I determined that the same

23      differences existed between '16 -- the '16 rents charged and

24      the '16 maximum rents that could be charged.            Based on that,

25      I determined that there is two years at a minimum -- at a
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 103 of 161
                                 Krabbenschmidt - Direct                    103

 1      minimum, two years worth of lost rents that could have been

 2      obtained.

 3          If you take the 353,000 and you multiply it times two, you

 4      get $706,000.     Unfortunately, when I filled out this report,

 5      there was, I used a 750,000 number.          As I sit here today,

 6      that number should be 706,000.

 7      Q   Does that have an impact, in your opinion, on the value of

 8      the property?

 9      A   Yes, it has an impact.

10      Q   What is that?

11      A   The impact is that potentially any buyers of the property

12      would look at the lower rents and determine that maybe there

13      was some reason why the property was not able to achieve this

14      and might pay a lower price, or a corollary is the appraiser

15      coming in and looking at the property might use a lower

16      rental amount for determining the value.

17      Q   What, if anything, is the impact on the partnership of the

18      lost revenue that you analyzed here?

19      A   This is true damages to the partnership equal to the

20      $353,000 times two, $706,000.         So that is money that could

21      have gone into the bank account of the partnership and would

22      have been available.

23      Q   What could that have been used for, for example?

24      A   Again, paying down the subordinated loans or possibly

25      making the managing general partner fee payments.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 104 of 161
                                 Krabbenschmidt - Direct                        104

 1      Q   In compliance with the agreement?

 2      A   In compliance with the agreement.

 3      Q   I would like to now move on to the subject that we have

 4      been discussing a bit, which is the subordinated loans to the

 5      managing general partner on page 16.          If you could pull up

 6      Trial Exhibit 109, page 22. There should be an entry -- let

 7      me see here.

 8                MR. BESSENGER:      Maybe if we could break for a minute.

 9      This is an important document.         I would like to find the

10      right trial exhibit.

11                THE COURT:     Court will take the mid-afternoon break.

12      We will be at recess for 15 minutes.

13                                            (Recessed.)

14                THE COURT:     Mr. Bessenger, you may proceed.

15                MR. BESSENGER:      Thank you, Your Honor.

16      Q   If you could pull up Trial Exhibit 109, page 19.              And

17      you'll see here there is a reference to the note under

18      "surplus cash note payable to the administrative general

19      partner," and reads, "On February 1, 2015 the partnership

20      entered into a long-term surplus cash note payable, totaling

21      $2,486,055, payable to the administrative general partner."

22               Did you form an opinion with respect to the validity of

23      this note payable to the general partner, in light of the

24      fees and expenses and other items that you opined on here

25      today?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 105 of 161
                                 Krabbenschmidt - Direct                   105

 1      A   Yes.

 2      Q   What is that opinion?

 3      A   My opinion is that to the extent some of the items I've

 4      identified today, like for instance the construction contract

 5      payable for $120,000, was rolled up into this item, and the

 6      other items that I've identified in my testimony today, that

 7      this amount of $2,486,055 should be reduced by every dollar

 8      of item that I've identified in my testimony.

 9      Q   And what does reducing the amount of that payable -- how

10      does that impact, or if it does have an impact, what is that

11      impact at the liquidation of the partnership, for example?

12      A   So the limited partnership agreement has what's called a

13      waterfall provision.       And that waterfall provision identifies

14      the priority for paying cash out to the general and limited

15      partner.    So in this particular case, this $2,486,000 would

16      receive one of the higher priorities.          So, therefore, it

17      would get repaid first before any additional funds after

18      that.

19      Q   Let me stop you there and let's actually pull up Section

20      6.2B, which is one of the waterfalls you're referring to.

21      It's Trial Exhibit 3 at page 36.

22              And at the bottom of what's labeled page 32 of the

23      agreement there, there's B, distributions of proceeds from a

24      sale or refinancing.       Then it goes on, on the next page with

25      various items.     Is this the waterfall or one of the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 106 of 161
                                 Krabbenschmidt - Direct                     106

 1      waterfalls that is in this limited partnership agreement?

 2      A   Yes.    So A controls the cash distributions during

 3      operations, and subparagraph B controls the cash

 4      distributions upon liquidation of the partnership.

 5      Q   And so can you walk us through what you've been describing

 6      in terms of the impact, for example, of reducing the payable?

 7      A   So --

 8      Q   -- to the general partner?

 9      A   Subparagraph B, then, if you work down to 2, little "i,"

10      it goes through what's identified as first through tenth

11      payments.    And the first is obviously paying back debts and

12      liabilities of the partnership.         And that's really referring

13      to third parties.      So there's a mortgage loan.        There's

14      security deposits.      There's things like that, that are all

15      payable to third parties.        And that would get repaid first.

16          Second, then, to the extent there was an asset management

17      fee that had not been paid to the limited partner, any of

18      those amounts that had not been paid up to that point in time

19      would get paid in full.

20          Third, credit recovery loans.         That's not going to be

21      applicable in this case, because all the credits were

22      provided.

23          Fourth, if there was an exit tax payable.            Exit tax refers

24      to if the limited partner had a negative capital account,

25      that they would be paid the taxes that are associated with
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 107 of 161
                                 Krabbenschmidt - Direct                       107

 1      recognizing that negative capital account as income.

 2          And then finally we get to fifth, which is the deferred

 3      developer fee.     So this is where, when we looked at that

 4      Exhibit A, footnote 1, it specifically said that to the

 5      extent it was not repaid by the tenth year it would then go

 6      into the waterfall.      And this is where that deferred

 7      developer fee, along with the interest, would get paid to the

 8      developer, or the general partner in this case.             Because they

 9      paid that amount off.

10          Then we go to sixth, the subordinated loans of the

11      managing general partner.        That is what we were just

12      referring to on the financial statements.           So to the extent

13      the financial statements show there is that $2,468,000

14      payable to the general partner, that would now create the

15      next level of distribution.        And, therefore, it would

16      necessarily reduce all the distributions that are made

17      thereafter, particularly to the tenth, which is 99 percent to

18      the limited partner.

19      Q   And that's in the last step of the waterfall there?

20      A   That's right.      99.99 percent.

21      Q   And so what is the relationship or the impact of --

22      between the sixth and tenth, then, in other words?

23      A   So, for every dollar reduction in the subordinated loans

24      under paragraph six, it would increase the dollar distributed

25      to the limited partner by 99.99 percent of that dollar.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 108 of 161
                                 Krabbenschmidt - Direct                     108

 1      Q   And with respect to the other items that you've opined on

 2      here today, does that have an impact on the capital account

 3      of the limited partner at all?

 4      A   It does have the impact on the capital accounts of both

 5      the general and limited partners, because in this particular

 6      case, as these excess expenses and fees were being incurred,

 7      they were being allocated to the general partner, giving them

 8      a tax benefit.     So all of these deductions were being

 9      specially allocated to the general partner.            They got the tax

10      benefit of those deductions.

11          And, more importantly, the subordinated loan that was

12      sitting on the balance sheet meant that the limited partner

13      could no longer get any loss deductions because there is an

14      Internal Revenue Code provision, what's referred to as

15      704(b).    704(b) has very specific guidelines of how you

16      determine loss allocations.        And because this subordinated

17      loan from the general partner was, in my opinion, incorrect

18      and should not be there, they were making more allocation of

19      losses to the general partner than they should have.

20          So that's an example of how this -- these items can

21      adversely affect both the general and limited partner's tax

22      positions on this investment.

23      Q   Thank you.     And I'd like to address, briefly, another

24      related issue.     In the course of preparing your opinions, you

25      reviewed the audited financial statements for the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 109 of 161
                                 Krabbenschmidt - Direct                      109

 1      partnership?

 2      A   I did.

 3      Q   And are you aware, as we discussed earlier, that Ms. Laura

 4      Lindal was the most recent auditor for the partnership?

 5      A   Yes.

 6      Q   You're aware she's withdrawn as the auditor?

 7      A   Yes.

 8      Q   And that she attributes her withdrawal to your deposition

 9      testimony?

10      A   That's my understanding.

11      Q   Did you include, in your report, any allegation that the

12      auditor either committed malpractice or was otherwise

13      responsible for materially misstating the financial

14      statements of the partnership?

15      A   I did not.

16      Q   How is it that that came out of your deposition?

17      A   Multiple times during my deposition the attorney kept

18      prodding me to take a position that the financial statements

19      were wrong and had been inappropriately prepared.             And I

20      refused, on multiple occasions, to answer that, until I

21      finally got, what I felt like, I was penned into a position,

22      either I had to say there was a material misstatement or I

23      somehow blessed the financial statements, which I was not

24      going to do.

25          So at that point I had to say that there was a material
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 110 of 161
                                 KRABBENSCHMIDT - Cross                       110

 1      misstatement in the financial statements.

 2          And just for purposes -- for the Court's understanding of

 3      what a material misstatement is, it's defined under GAAP to

 4      mean incorrect information included in the financial

 5      statements that are of substantial amount that it would

 6      influence the economic decisions being made by the reader of

 7      the financial statements.

 8          So in this particular case the reader of the financial

 9      statements is the limited partner.          And these items that I've

10      identified are substantial amounts, they're material in

11      nature, and therefore under the definitions of generally

12      accepted accounting principles, I believe there was a

13      material misstatement with regard to those financial

14      statements.

15          But I want to emphasize that in no way do I want to impugn

16      the integrity of Ms. Lindal, because these financial

17      statements are the primary responsibility and work product of

18      the general partner.       It is their set of numbers.        It's their

19      books and records.      It is their numbers.       And they are the

20      ones that are required to prepare these financial statements.

21                MR. BESSENGER:      Nothing further at this time, Your

22      Honor, subject to redirect.

23                THE COURT:     All right.     Cross?

24          Mr. Goodnight?

25                MR. GOODNIGHT:      Thank you.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 111 of 161
                                 KRABBENSCHMIDT - Cross                         111

 1                                 CROSS EXAMINATION

 2      BY MR. GOODNIGHT:

 3      Q   Your report has a listing of materials that you relied on

 4      in forming your opinions, which is Exhibit D?

 5      A   Yes.

 6      Q   Do you recall that?

 7      A   Yes.

 8      Q   Is that a complete listing of all the materials that you

 9      relied on?

10      A   That is a listing of the materials I relied on.               It

11      includes references, for instance, to Catherine Tamaro's

12      deposition, which included exhibits that I reviewed.               And so

13      those are the primary things.

14          Also during my deposition I specifically indicated that to

15      the extent I had any footnotes in my report and/or references

16      in my report, that those would have been additional documents

17      that I reviewed.

18      Q   Okay.    And that was my understanding, with your references

19      to the deposition and all exhibits thereto.

20              With that clarification, are there any other documents

21      that you relied on in forming your opinions, that are in the

22      list here?

23      A   None that come to mind right at this time.

24      Q   Okay.    Now, this list of exhibits does not appear to me to

25      include the annual budgets that were provided to the limited
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 112 of 161
                                 KRABBENSCHMIDT - Cross                            112

 1      partner, which included expenses and major capital work.               Did

 2      you see those annual budgets from year to year?

 3      A   I did not.

 4      Q   It also does not appear to me to include a variety of

 5      reports that we know exist regarding the condition of the

 6      property, and repairs on the property, and e-mail exchanges

 7      between Mr. Newbold and Ms. Tamaro regarding repairs.               Have

 8      you reviewed other exhibits regarding repairs and major

 9      improvements and e-mails that are not listed here?

10      A   Not that come to mind right now.

11      Q   Okay.    Now, if you look with me at the very first sentence

12      of section -- scope of engagement on your report.

13                 THE COURT:    A-282.

14                 MR. GOODNIGHT:     Yes, Your Honor.

15      Q   You say, "I have been engaged to provide an expert opinion

16      on damages asserted by AMTAX Holdings 169 LLC, in its amended

17      counterclaim in the lawsuit."         Do you see that?

18      A   Yes.

19      Q   What are the damages asserted by AMTAX Holdings 169 in

20      this case, specifically?

21      A   It's my understanding that this is based on a derivative

22      claim, and that the damages are to the partnership.               And the

23      damages that I have determined that are -- have impacted the

24      partnership, the damages to the partnership are set out in my

25      report.     And I have reviewed those today.        So those are the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 113 of 161
                                 KRABBENSCHMIDT - Cross                           113

 1      specific damages.

 2      Q   I understand the categories and some of the numbers.                 I'm

 3      just asking you straight up, what are the damages to the

 4      limited partner?      What's the number?

 5      A   If you'd like me to read through my report and enumerate

 6      them.

 7      Q   No.    I can read your report.       I want to know if you know

 8      what the number for the damages is.

 9      A   If you'd like me to get out a calculator, I'd be glad to

10      add those up.

11                MR. BESSENGER:      I'm going to object, insofar as

12      counsel referred to damages of the limited partner.                The

13      witness was referring to damages to the partnership.

14                THE COURT:     Well, I think I understand that the

15      concept of damages is a little different in this case,

16      because it's under the definition of economic damage to the

17      partnership, which is justification in the defendants' minds,

18      for removal.     And then the effect that that has on the

19      waterfall and the pricing and all that.

20          Mr. Pettit?

21                MR. PETTIT:     That's correct, Your Honor.         AMTAX

22      limited partner's direct claim is for the removal.                They have

23      a derivative claim asserting damages that the partnership

24      sustained, and then the waterfall, obviously, if the option

25      is exercised and consummated, those derivative damages become
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 114 of 161
                                 KRABBENSCHMIDT - Cross                     114

 1      direct damages to the limited partnership.

 2                 THE COURT:    Mr. Goodnight.

 3      Q   Do you have any separate opinion on the question of

 4      removal, other than the damages opinions that we see in your

 5      report?

 6      A   I know that just one of the bases for removal is the

 7      general partner not abiding by material provisions of the

 8      partnership agreement.       And it's my opinion that the items

 9      I've identified are material and would allow that provision

10      to be triggered.

11      Q   Okay.     Now, as I understand it, conceptually, the areas of

12      damages that you've identified fall into three categories,

13      and correct me if I'm wrong:        One is loss of rental income.

14      One is unnecessary repairs or improvements, like the roofs or

15      the parking lots.       And another is what you've categorized as

16      unauthorized fees.       Is that generally correct?       Do I

17      understand correctly?

18      A   To the extent, as long as we all agree, that all the items

19      I talked about fall into one of those three categories, then

20      I agree.

21      Q   Okay.     Is there another category that I didn't mention,

22      that's in your mind, that's a category of damages besides

23      those three?

24      A   No.     I know you're trying to simplify this and break it

25      down into categories.       And I haven't thought through what I
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 115 of 161
                                 KRABBENSCHMIDT - Cross                     115

 1      would -- how I would create categories, so I'm just saying

 2      I'd like to agree with you as long as we're in agreement all

 3      the items I identified are within those categories, then I'm

 4      comfortable with that.

 5      Q   Okay.    Now, one of the comments that you made in your

 6      testimony, and I put it in quotes, is, "The LP is limited in

 7      its ability to do anything in management of the property."

 8      Do you recall saying that?

 9      A   I think that was taken out of context.           I believe that I

10      said more than that, that they are limited to specific items

11      that are identified in the limited partnership agreement, by

12      which they get to approve, disapprove or otherwise

13      participate in.

14      Q   Fair enough.      I understand that.      But that's simply a

15      quote of what you said.       And you went on to say that the GP

16      has discretion in managing the affairs of the partnership.

17      Do you recall that?

18      A   Yes.

19      Q   Now, as I understand it, just a few moments ago you

20      indicated that the capital repairs for things like the roof

21      and the siding and the decks of $1,419,451 million should not

22      have been incurred.      Is that correct?

23      A   Correct.

24      Q   Okay.    And if those capital repairs, like a roof or a

25      deck, had not been incurred to replace the roofs that were
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 116 of 161
                                 KRABBENSCHMIDT - Cross                    116

 1      leaking or to replace the decks, which in some cases we see

 2      evidence of in the records had rot, would there have been

 3      other expenses associated with that portion of the property?

 4      A   In other words, had they had to incur additional costs to

 5      just maintain that portion if they didn't replace that entire

 6      portion?

 7      Q   Yes.

 8      A   Yes.

 9      Q   Okay.    And how does your damage calculation for a number

10      like that, $1,419,451, account for what would otherwise have

11      been done if the siding hadn't been replaced, if the roofs

12      hadn't been fixed?

13      A   It specifically -- again, when I went back and did my

14      trend-line calculation, that trend-line calculation is based

15      on ten years of history, and therefore what it allows -- when

16      I do that calculation throughout the life of a partnership,

17      there is always things that need to be repaired and

18      maintained.     That includes painting.       That includes repairing

19      railings on the apartment complexes.          If a window breaks, you

20      need to change that window.        If a roof leaks, you fix that

21      portion of the roof.       So that trend line that I created

22      assumes all those type of normal costs would be incurred.

23      And, therefore, it's only the amounts in excess of that that

24      are the excessive expenditures.

25      Q   So what you're saying, then, as I understand it, is all
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 117 of 161
                                 KRABBENSCHMIDT - Cross                     117

 1      $1,419,451 would be a direct damage to the partnership, which

 2      would somehow, in turn, affect the limited partner; is that

 3      correct?

 4      A   Correct.     Those would be the amounts that were expended

 5      unnecessarily by the partnership.          And they were over and

 6      above simply maintaining the property.            And, therefore,

 7      that's cash that would have been in the bank account of the

 8      partnership.     So that's the measure of damage.

 9      Q   Okay.    And I believe you said that none of that work

10      should have been done, even if the GP thought it was

11      important at the time, for whatever reasons, in your opinion

12      it should not have been done; is that correct?

13      A   Correct.

14      Q   Now, I think you also said that the CBRE report noted that

15      there was a discount on the value for work, for that kind of

16      work that wasn't yet complete; is that correct?

17      A   Correct.

18      Q   Okay.    So is it your opinion that doing this capital work

19      on the Parkway properties does not affect the value of the

20      property?

21      A   Correct.

22      Q   Then why is it reflected as a value issue on the CBRE

23      report?

24      A   As a reduction in value.

25      Q   Why is it reflected as a reduction of value for not doing
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 118 of 161
                                 KRABBENSCHMIDT - Cross                         118

 1      the work that you say doesn't increase the value?

 2      A   So, whenever a valuation is done on a property, an

 3      appraisal is done on a property.         There is the determination

 4      of the value through the normal methodology, which is

 5      capitalization of the net operating income.

 6          Then what can happen is, to the extent there is immediate

 7      needs of repair, you will see those items being deducted.

 8      And immediate needs are things like leaks, or dry rot on

 9      siding that need to be repaired.         So when those amounts are

10      determined as being an item that should be repaired -- and

11      usually that's done through what's called a property

12      condition report.

13          That's done by a licensed engineer.           So the licensed

14      engineer will perform that work.         They will produce the

15      report.     They will identify the immediate repair needs.          And

16      then that amount could be deducted from the appraised value.

17          But that's not what happened in this case.            So the CBRE

18      report specifically indicates that the appraiser was told

19      that there would be an additional $700,000 worth of work that

20      needed to be done to the property, and therefore, they then

21      took that amount and subtracted it from the value.

22          I believe that was the incorrect thing to do.             They should

23      have used the engineering report to make that determination

24      of what had to be replaced.

25      Q   Okay.    But your judgment today, as an expert for the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 119 of 161
                                 KRABBENSCHMIDT - Cross                   119

 1      limited partner, is that whatever reasons led the GP to make

 2      those improvements on the property, that judgment was wrong,

 3      shouldn't have been done?

 4      A   I believe that it was done in a way that it specifically

 5      benefited the general partner, to the extent they were going

 6      to eventually buy that property.         Because it did two things:

 7      It reduced the amount of cash flow that was available for

 8      distribution during that period, because all the cash was

 9      being used for these improvements; and then the second was,

10      it did not increase the value of the property because there

11      was no upward adjuster calculation, or mention of an

12      increased value due to these improvements that have been

13      made; and then third, there's actually a deduction that was

14      caused due to the transfer of information about how much

15      additional work needed to be done, that in my opinion was not

16      required.

17      Q   Yeah.    I understood, I think, that part of your testimony.

18      My question is actually much, much simpler than that.

19      A   Sorry.

20      Q   As I understand your opinion as an expert for the limited

21      partner, you're telling us that none of that major capital

22      work, the roofs, the siding, the decks, the paving, none of

23      that should have been done at all, correct?

24      A   I'm saying that my testimony earlier was simply that the

25      standard of care in the low-income housing tax credit
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 120 of 161
                                 KRABBENSCHMIDT - Cross                        120

 1      industry is to maintain the property in good working

 2      condition, not to improve the value of the property for a

 3      long-term hold.

 4      Q   Yeah.    We're going to get to that.          I'm still asking a

 5      simpler question.      Is it your opinion that the GP somehow

 6      made a mistake in judgment or erred in having all of those

 7      improvements made?      I'm talking about the roofs, the siding,

 8      the decks, the paving.

 9      A   Yes.

10      Q   Now, you mentioned in making that opinion -- and your

11      graphics show what you called a regression analysis.              Do you

12      remember seeing that?

13      A   Yes.

14      Q   And you said that what the GP decided to do didn't comport

15      with your regression analysis for LITHC properties, right?

16      A   No, for this property.

17      Q   For this property?

18      A   Yes.

19      Q   Is there anything in the HUD standards for safe, sanitary,

20      good condition, that you're aware of, that judges

21      improvements based on a regression analysis?

22      A   No.

23      Q   Who came up with the regression analysis?            Was that you in

24      this case?

25      A   Yes.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 121 of 161
                                 KRABBENSCHMIDT - Cross                             121

 1      Q   But that's not the HUD standard, correct?

 2      A   The issue that I had to deal with was to determine how

 3      much of the excess costs were improperly incurred.                And the

 4      correct way to do that is to look at the long-term trend,

 5      create what would have been an inflationary sort of

 6      adjustment upwards, and then look at all the costs over that.

 7      Because the financial statements were improperly prepared and

 8      not properly classified, I had to use other means in order to

 9      determine that measure of damage.          And I believe that this

10      was a reasonable way to do that.

11      Q   I understood that.       And I think we've clarified, and

12      correct me if I'm wrong, that the analysis that you used, the

13      so-called regression analysis, is simply not a HUD standard,

14      correct?

15      A   You're implying that somehow HUD has determined the amount

16      that is supposed to be spent on properties.

17      Q   Oh, no.

18      A   They don't.

19      Q   No, not at all.

20      A   Sorry.    I interrupted you.

21      Q   I don't mean to imply that at all.            I'm just saying what

22      you've used as the baseline, the regression analysis, is

23      nowhere to be found in HUD's requirements for safe, sanitary

24      and good condition on HUD-insured properties, correct?

25      A   I agree, because they don't ever have to deal with the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 122 of 161
                                 KRABBENSCHMIDT - Cross                       122

 1      measure of damages in cases.

 2      Q   Now, in this case, you were retained as a litigation

 3      expert to testify as to damages, not as a certified public

 4      accountant to do an audit; is that correct?

 5      A   Correct.

 6      Q   Have you done audits of LITHC properties in the past?

 7      A   Yes.

 8      Q   You didn't conduct an audit here?

 9      A   Correct.

10      Q   You're offering expert testimony as to damages, correct?

11      A   Yes.

12      Q   What do you think the note payable of $2,486,055 recorded

13      on the financial statements in the audits should have been?

14      A   As I've indicated, that amount should be,

15      dollar-for-dollar, reduced by all the items I've identified

16      today.

17      Q   Do you know what the dollar amount should be?             I mean, if

18      we're trying to figure out what that means and what dollar

19      amount you believe it should be, instead of what's in the

20      financial statements, what is the dollar amount, if you know?

21      If you don't know, that's fine.

22      A   Again, I could tell you exactly what it is by just

23      rereading all the damage items that I identified today, and

24      every one of those items should be reduced from that amount.

25      Q   So we'd have to go to your report and try to figure out
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 123 of 161
                                 KRABBENSCHMIDT - Cross                   123

 1      what the reduction should be based on your report and your

 2      testimony; is that what you're telling me?

 3      A   Yes.

 4      Q   Okay.    What period of time is covered by your damages

 5      calculation?     Is it 2002 to 2017, December?

 6      A   Yes.    I went through all the financial statements for that

 7      period of time.

 8      Q   And did you make any effort to exclude timeframes that are

 9      beyond a six-year statute of limitations, going back from

10      December '17, six years?

11      A   No, I did not.

12      Q   So you just included all numbers going all the way back to

13      2002 that you could find, based on your work as an expert,

14      that you thought were unauthorized or unnecessary repairs, et

15      cetera; is that correct?

16      A   Correct.

17      Q   Did you ask for instruction regarding the statute of

18      limitations?     Did you ask someone to say, "How far back

19      should I go?"

20      A   My belief was that the statute of limitations

21      determination is a legal question that needs to be resolved

22      by the Court, based on the facts that are presented here

23      today.     And that was not up to me to determine when that

24      statute of limitations starts to run.

25      Q   And you didn't ask for guidance on that?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 124 of 161
                                 KRABBENSCHMIDT - Cross                       124

 1      A   Again, I wanted to point out all of the damages and let

 2      the Court determine the statute of limitations issue.

 3      Q   Okay.    So on that one, we would have to read through your

 4      report, consider your testimony, and make an independent

 5      determination of what you've done as to which dollar amounts

 6      are in and out; is that right?

 7      A   Well, it's my opinion that they all should be included,

 8      because should the financial statements -- had the financial

 9      statements not been materially misstated, the limited partner

10      would have had more information by which they could have

11      potentially intervened sooner; and, therefore, not had this

12      problem of dealing with the statute of limitation.

13      Q   Okay.

14              Let me pull up a chart that we prepared based on an

15      AMTAX exhibit.     And I want to just ask you one or two

16      questions about it.      And this is based on Exhibit 161.        I

17      believe this is Slide 59 from our opening.

18              So, in this slide, Mr. Krabbenschmidt, what we did is

19      we went back six years from the exercise date, and we based

20      this slide on AMTAX's own calculation of fees that it

21      believes were improperly paid.         And we simply drew a line

22      where the statute of limitations would fall on 7/2/12, based

23      on a six-year statute for contract or breach of fiduciary

24      duty claims.     And we found that the only potential claims

25      that would remain totaled $60,929, if you applied that
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 125 of 161
                                 KRABBENSCHMIDT - Cross                        125

 1      timeframe.

 2              Now, as I understand your testimony today, you made no

 3      effort to do that kind of analysis as to the statute of

 4      limitations; is that correct?

 5      A   I included -- again, as my testimony just got through

 6      saying, I included all the damages, regardless of when they

 7      were incurred.

 8      Q   Okay.

 9      A   And just by the way, I don't understand your statute of

10      limitations saying $1,695 million has been barred, because

11      that would imply that substantially all of the items were

12      before 2012.     But as you can see from your own chart, that

13      very few dollar items were included before July 2, 2012.

14          So, this -- I'm just going to say that the way this is

15      formulated and presented does not appear to be correct to me.

16      Q   Would you turn to page 4 of your report, please?              I want

17      to ask you about the unauthorized property management fees.

18      And this is a conceptual question that I think will help, at

19      least me, understand how these damage calculations work.

20              You testified -- and this fee is listed as $200,754.

21      You also testified there was a reimbursement of part of that

22      amount, right?

23      A   I'm not sure what you're referring to.

24      Q   Page 4, middle of the page.         The amount you've listed for

25      the property management, unauthorized property management
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 126 of 161
                                 KRABBENSCHMIDT - Cross                           126

 1      fee.

 2      A   Right, correct.

 3      Q   Do you know the amount of that reimbursement?

 4      A   The excess property management fees were $200,754.              And my

 5      understanding is $98,000 was reimbursed.

 6      Q   Okay.    So let's just say for the sake of my question we're

 7      left with a $100,000 fee there that you think is part of the

 8      limited partner's damage claim.         Fair?

 9      A   That's approximately correct.         $102,754.

10      Q   Okay.    How does that -- I'll call it $100,000 -- how does

11      that $100,000 work as an element of damages?            Does it come

12      out of the waterfall somewhere?         Is it a damage award?       How

13      does it work?

14      A   So what happened in this particular case was that there

15      was insufficient cash flow to pay all these -- whether it's

16      this fee or the other fees.        So the amounts that were not

17      paid, including these excessive amounts, continued to grow in

18      terms of loans that the general partner made to the

19      partnership to pay these improper fees.

20          Therefore, this loan that is payable to the general

21      partner that is now being requested to be repaid, is the

22      portion that has been improperly stated and now should be

23      reduced.

24      Q   Okay.    But where does that fit on the waterfall?            Or is

25      there some other way of listing that as a damage component?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 127 of 161
                                 KRABBENSCHMIDT - Cross                        127

 1      Call it $100,000.

 2      A   Yeah.    So on the waterfall it was 6.2B2, little "i" and my

 3      memory is number 7 is where that fits in.           But I don't have

 4      the document in front of me, if I could look at that.

 5      Q   That's okay.      I'm not trying to question you on the

 6      waterfall or 6.2.      But it would come out somehow in the

 7      waterfall calculation; is that your testimony?

 8      A   My testimony is that the general partner is requesting

 9      reimbursement or payment of that subordinated loan amount in

10      accordance with the waterfall at that level.            And to the

11      extent that subordinated loan is reduced by this measure of

12      damages that I've testified to today, that that amount would

13      go away.

14      Q   Okay.    And that would increase the limited partner's

15      liquidation value or distribution in the waterfall by

16      $100,000?

17      A   In this particular case, by, yes, by that $102,000.

18      Q   Okay.    So I'm thinking of that just in my simple way of

19      thinking about it as a damage item.          That's what you call an

20      unauthorized fee, okay?

21               Now let's turn to page 16 of your report, the rental

22      issue.

23               You have testified, I think, that there was a lack of

24      rental increases on the LITHC property that cost the

25      partnership -- the number is now not $750,000 but $706,000;
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 128 of 161
                                 KRABBENSCHMIDT - Cross                     128

 1      is that correct?

 2      A   Correct.

 3      Q   How does that number work where we're not talking about an

 4      amount that was paid or an expense, we're now talking about

 5      what would otherwise have been additional income to the

 6      partnership in a period of years?

 7      A   That's right.

 8      Q   Where does that fit in the waterfall?           Or does it go

 9      somewhere else?

10      A   Again, if that amount had come into the partnership by

11      correctly increasing rents to the tenants, that cash would

12      have been available to the partnership, and more importantly,

13      it would have reduced any outstanding subordinated loans --

14      sorry, it would have not had the subordinated loans increase

15      during that period of years.        Or that cash could have been

16      used to make cash flow waterfall distributions.

17      Q   Okay.    And because we're talking about what would have

18      been additional income to the partnership over a period of

19      several years, would that have to be calculated into each

20      year's financial condition?

21      A   Financial condition?       You mean each year's cash flow

22      waterfall calculation?

23      Q   Not waterfall calculation, but just financial statements

24      and cash flow.

25      A   If it had been received as rental income, it would have
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 129 of 161
                                 KRABBENSCHMIDT - Cross                        129

 1      been reflected on the income statement of the financial

 2      statements.     And, therefore, it would have been on the

 3      financial statements, had it been properly collected.

 4      Q   So what years are we talking about for this rental --

 5      additional rental income opinion of yours?            It's a limited

 6      number of years?

 7      A   2016 and 2017.

 8      Q   Okay.    So we're talking about two years where your

 9      testimony is the general partner should have been charging

10      the tenants more money for rent?

11      A   That's right.

12      Q   If she had done that in 2016, the partnership would have

13      had additional income from rent that would have been

14      available for other things, like to pay the bills?

15      A   That's right.

16      Q   Have you done any calculation of how that would have

17      affected that year's cash flow, payment of bills, and other

18      matters?

19      A   It's not necessary to do that, because the cash was not

20      received.     Therefore, the measure is no longer, had it been

21      received back then; it's now a question of if the partnership

22      receives it now, how is that amount treated?

23      Q   If the partnership receives it now, where would it go?

24      A   It would now go into the cash account of the partnership.

25      I do not believe it's a proper measure of cash flow waterfall
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 130 of 161
                                 KRABBENSCHMIDT - Cross                     130

 1      for purposes -- it's not a measure of cash flow for purposes

 2      of the normal annual calculations.          But it would be cash that

 3      would now be in the partnership bank accounts that would be

 4      available for distribution to both the general partner and

 5      limited partner in accordance with the waterfall provisions.

 6      Q   Okay.    So I believe I understand you to be saying that if

 7      the rent had been roughly $350,000 more income in 2016, you

 8      would not look at what effect that had on the partnership at

 9      that time?

10      A   If it actually had been received as rental income, then I

11      do believe it would have been appropriate to look at both the

12      calculation of cash flow, and any repayment of subordinated

13      -- of debt amounts that were owed by the partnership, that

14      year's operating expenses.        So I do believe had it been

15      received in that year, you would have done all that.

16      Q   You would have?

17      A   Yeah.

18      Q   But now you just record it as $700,000, somewhere else in

19      the waterfall, as a cash payment?

20      A   Well, these would be classified as damages received by the

21      partnership pursuant to this litigation.           And it would not be

22      treated the same way as rental income.

23      Q   Is there anything in Section 6 of the waterfall that has a

24      line item for damages to the partnership?

25      A   It's not part of the cash flow -- annual cash flow
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 131 of 161
                                 KRABBENSCHMIDT - Cross                        131

 1      calculation, but it is part of the waterfall.

 2      Q   Where does it fit in the waterfall?

 3      A   It becomes cash available for distribution under 6.2B.

 4      And therefore it starts to work its way through the

 5      waterfall.     And, again, after payment of the debts of the

 6      partnership, third-party debts, the next item would be the

 7      deferred developer fee.       And the next item after that, that

 8      would be applicable in our case, is the subordinated loans.

 9          But as I've testified, the subordinated loans in this case

10      would get reduced to zero, and therefore all of these

11      additional dollar amounts would now get distributed out to

12      the limited partner, 99.99 percent to the limited partner.

13      Q   Throughout your report and your testimony you use the

14      phrase, "unauthorized fees."        Correct?

15      A   Yes.

16      Q   By that, I understand you to mean that the GP was

17      authorizing the payment of fees for one thing or another,

18      tenant file review, maintenance, et cetera, that you believed

19      were not appropriate under the partnership agreement.             Is

20      that what you mean by unauthorized fees?

21      A   Yes.

22      Q   So you're making a judgment today, as a retained expert,

23      that decisions made by the GP at another point in time were

24      not authorized by the language of the partnership agreement?

25      A   Correct.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 132 of 161
                                 KRABBENSCHMIDT - Cross                            132

 1      Q   Would it affect your opinion if a particular item,

 2      decision for an expense, for instance, was actually discussed

 3      with somebody from AMTAX and was the subject of an e-mail

 4      back and forth where there were questions, and answers to

 5      questions, about whether this was authorized or not?

 6      A   Again, I have not looked at that specific item.               And to

 7      the extent the facts determine that somebody from AMTAX have

 8      approved them, then that would be for the Court to determine

 9      that.

10      Q   Okay.    So if somebody from AMTAX in a back-and-forth

11      communication had said, we have questions about this

12      particular fee, the questions were answered in an e-mail and

13      they said, okay, understand, we approve this, and they move

14      forward, then you would take that out of your damage

15      calculation?

16                MR. BESSENGER:      I'm going to object.       Incomplete

17      hypothetical, Your Honor.

18                THE COURT:     Overruled.

19                MR. GOODNIGHT:      Thank you, Your Honor.

20      A   I'd have to look at that specific communication, and I'd

21      have to -- there would be a number of determinations.               You'd

22      have to determine whether the person that sent the e-mail was

23      authorized to obligate AMTAX.         You'd then have to look to

24      make sure that there was proper communication with the person

25      to properly communicate what was being done and the amount
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 133 of 161
                                 KRABBENSCHMIDT - Cross                   133

 1      being expended.      So I think there would be a number of

 2      different things you'd have to look at before you could make

 3      the determination that an e-mail somehow contravenes the

 4      partnership agreements.

 5      Q   Fair enough.      And I assume the answer to my question is,

 6      no, that you have made no effort to make such a determination

 7      because you simply haven't reviewed all of the reports and

 8      back-and-forth e-mails on these items that you're opining on.

 9      Correct?

10      A   Correct.

11      Q   Does the partnership agreement in Parkway, to your

12      knowledge, contain any guarantee by the general partner that

13      the tax credits will be maintained throughout the life of the

14      compliance period?      A guarantee.

15      A   Yes.    You know, I don't remember the specific language,

16      but that's very standard protocol for low-income housing tax

17      credit partnerships.       And so that would be normal to have in

18      there, that they actually do guarantee the delivery of those

19      tax credits.

20      Q   And is there a requirement in this partnership agreement

21      regarding the occupancy percentage that must be maintained

22      under the partnership?

23      A   No.

24      Q   Adam, can you pull up the partnership agreement, Section

25      7.4C?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 134 of 161
                                 KRABBENSCHMIDT - Cross                      134

 1      A   I should rephrase my last statement.           Not that I know of.

 2      Q   Okay.

 3              Do you see the sentence, "The general partner shall not

 4      take any action which would cause the termination or

 5      discontinuance of the qualification of the project as a

 6      qualified low-income housing project under Section 42G"?

 7      A   Yes.

 8      Q   All right.     Now, you list, in your report, a number of

 9      cases where you have testified as an expert witness, correct?

10      A   Yes.

11      Q   And that's not a complete listing of cases, is it?

12      A   No.

13      Q   And you decided to exclude some of the cases where you've

14      testified?

15      A   No.     I thought I actually included all cases that were

16      within the five-year timeframe that I had had a deposition or

17      testified in court on.       And then I specifically excluded

18      arbitration cases, or cases that I worked on where I did not

19      testify.

20      Q   How many cases, roughly, have you testified as an expert

21      witness in LITHC matters?

22      A   I'm going to -- I'd have to speculate.           I don't know.   I

23      just honestly, as I sit here today -- I've probably worked on

24      60 cases in my career.       And as I sit here today, I would not

25      be able to tell you that exact number.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 135 of 161
                                 KRABBENSCHMIDT - Cross                    135

 1      Q   Okay.    And you've testified for AMTAX and Alden Torch in

 2      other cases, correct?

 3      A   Yeah, there's another case that was up here in federal

 4      court in Seattle where I testified as to the interpretation

 5      of a partnership agreement relating to rights of first

 6      refusal.

 7      Q   Adam, can you pull up Exhibit C, the list of deposition

 8      testimony to Mr. Krabbenschmidt's report?

 9              While we're pulling that up, let me ask you this:         Have

10      you testified in any other LITHC cases where a guarantee of

11      the GP that we just looked at, was found by the federal judge

12      to be an important fact?

13      A   The guarantee?      I just don't recall.

14      Q   You've testified as an expert witness while you've been at

15      Novogradac, correct?

16      A   Yes.

17      Q   In the cases in which you've testified in LITHC

18      properties, have you ever had a court determine that your

19      testimony and opinion was flawed?

20      A   I don't believe that I've ever read those words.

21      Q   Have you ever had a court determine that your testimony

22      improperly -- and your opinion improperly double counted the

23      value of tax credits in a LITHC matter?

24      A   Again, those are not words that I recall being in a court

25      opinion.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 136 of 161
                                 KRABBENSCHMIDT - Cross                     136

 1      Q   All right.

 2      A   There is mention of -- in a court case, of double

 3      counting, but that's not the words that were used.

 4      Q   Have you ever had a court determine that your opinion

 5      ignored salient facts?

 6      A   Ignored salient facts?        Again, there was a court case

 7      which was -- the federal bankruptcy court in Phoenix,

 8      Arizona, where there was a question of valuation of

 9      low-income housing tax credits in the bankruptcy case to

10      determine how much value was still left in the bankruptcy

11      estate.     And there was two experts, myself and another woman

12      from another accounting firm, and we had differences of

13      opinion on how to do that valuation.

14          And the court in that particular case identified that he

15      did not think that my valuation properly incorporated the

16      risks that were potentially associated.           So we had -- I think

17      we had -- the expert and I had a difference of opinion about

18      what those risks were and how to interpret those risks.

19          So I believe in that case there was language that

20      resembles what you're describing today.

21      Q   Have you ever had a court, a federal court, determine and

22      write an opinion that your opinions were so deficient that

23      they simply would not be accepted by the court?

24      A   I don't recall those words.

25      Q   Okay.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 137 of 161
                                 KRABBENSCHMIDT - Cross                        137

 1              Let me ask you about your opinion on the repair

 2      supervision fee, page 4 of your report.           It's on the bottom

 3      of the page.

 4      A   Yes.

 5      Q   You list $460,558 there.        Do you see that?

 6      A   Yes.

 7      Q   Is it your opinion that no value to the partnership was

 8      received for the work that was done?

 9      A   I'm sorry, which work?        The supervision work or the repair

10      work that was done?

11      Q   No.    The supervision fee.      This is about a supervision

12      fee, as I understand it; is that correct?

13      A   Correct.     But you said "work."       I was just asking you to

14      clarify the word "work."

15      Q   Fair enough.      I'm referring to what you've listed here as

16      a repair supervision fee over several years of $460,558.           Is

17      it your opinion that entire amount is damages to the

18      partnership?

19      A   Yes.

20      Q   Is it your opinion that of all the work that was done in

21      that repair supervision fee, it had no value to the

22      partnership?

23      A   That's not my testimony.

24      Q   What's the differential or the delta between the $460,558

25      and the actual value that was provided by that?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 138 of 161
                                 KRABBENSCHMIDT - Cross                       138

 1                 MR. BESSENGER:     Your Honor, I'm going to object as

 2      misstating the witness's testimony.

 3                 THE COURT:    I'm going to overrule the objection.

 4      It's cross examination.

 5          I understand that the argument was that the repair

 6      supervision fee was subsumed by the management fee, and

 7      that's -- so it may be confusing as to what includes the

 8      value.     But that's my mind's eye of this debate.

 9      Q   Let's get that straight, Mr. Krabbenschmidt.             Is the

10      Judge's understanding what you're testifying to?

11      A   Yes.

12      Q   So none of this is for major capital work?

13      A   Again, that's not what my testimony was.            My testimony was

14      that these were amounts that were paid to the general partner

15      for supervision work that was otherwise required by the

16      property management agreement, and the fee that had already

17      been identified and payable under that property management

18      services agreement.

19      Q   Okay.    Okay.    Do you think it's a fair statement that in a

20      limited partnership, in a LITHC transaction, a primary

21      concern of the LP is to receive the tax credits and losses to

22      offset its taxable income during the compliance period?

23      A   Yes.

24      Q   And do you recall the amendment, the second amendment to

25      the limited partnership agreement -- and I can show it to you
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 139 of 161
                                 KRABBENSCHMIDT - Cross                        139

 1      if it's helpful -- that indicates that all of the tax credits

 2      and losses were delivered to AMTAX in this partnership?

 3      A   I don't believe your statement was correctly worded, that

 4      there is an amendment to the partnership agreement that

 5      includes an exhibit that has the amount of the tax credits

 6      and losses that are scheduled to be delivered.            You used the

 7      word "actually delivered."        So there's -- my difference with

 8      you is just simply the word you used there.

 9      Q   I don't think this is a matter in dispute.            I want to make

10      sure it's clear with you.        Do we agree that all tax credits

11      and all losses that were scheduled were actually delivered to

12      AMTAX during the compliance period?

13      A   I agree with regard to the credits that we believe -- I

14      believe that all the credits were actually allocated out to

15      the limited partner.

16          The second part of that question was whether the losses

17      were all delivered in accordance with the agreement.              And my

18      answer to that is, I do not believe that is a correct

19      statement.

20      Q   Okay.

21      A   Because the exhibit identified an estimated amount of

22      losses that were going to be allocated to the limited partner

23      over the life of the investment.         But the actual partnership

24      agreement and the provisions of the partnership agreement

25      that determine how losses are to be allocated is the actual
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 140 of 161
                                 KRABBENSCHMIDT - Cross                       140

 1      final controlling document for determining how that is to be

 2      done.

 3      Q   Is it your testimony that there were some losses that were

 4      not delivered to AMTAX?

 5      A   My earlier testimony was because of the subordinated loan,

 6      that the addition of that to the negative -- to the capital

 7      account of the general partner, meant that the tax return

 8      preparer would have looked at those subordinated loans and

 9      determined that more losses should have been allocated to the

10      general partner.      Had those subordinated loans not been

11      there, more losses would have been allocated to the limited

12      partner.

13      Q   Okay.    Putting aside the subordinated-loan issue, do you

14      know of any other basis to say that the losses were not all

15      delivered?

16      A   Losses were delivered.        But what happened was the losses

17      were only delivered to bring the capital account of the

18      limited partner down to zero.         And it's my belief that it

19      should have gone more negative than that.

20      Q   How much more negative?

21      A   By the amount of losses that were reallocated to the

22      general partner during that timeframe.            I don't have that

23      exact calculation in front of me.

24      Q   Okay.    And there was no schedule in the partnership

25      agreement or the amendment for cash flow to the limited
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 141 of 161
                                 KRABBENSCHMIDT - Cross                      141

 1      partner.     Do we agree on that?

 2      A   There is a provision in the partnership agreement, and

 3      we've referred to it many times today, that refers to the

 4      waterfall.     That is the controlling portion of the limited

 5      partnership agreement that determines when and if cash flow

 6      becomes available, how it will be distributed.            But there is

 7      no preset schedule that said a certain dollar amount had to

 8      be distributed, other than some of the fees we've talked

 9      about.

10      Q   Okay.    Now, it's not uncommon in a partnership agreement

11      like this one that the general partner will have a right to

12      call the investor's interest upon the expiration of the

13      compliance period, correct?

14      A   I wish you could be more precise than the word "call."           So

15      maybe -- could you clarify that?

16      Q   Sure.    I think that's the word that's used in your book at

17      Novogradac.     But I'll say there's a buyout option at the end

18      of the compliance period, right?

19      A   Typically -- many times the limited partnership agreement

20      will have provisions in it that allow the general partner to

21      buy out the limited partner or the property -- sorry, let me

22      rephrase that -- either the property fee interest or the

23      limited partner's partnership interest, and it will depend on

24      the wording of that partnership agreement.

25      Q   Okay.    And here the general partner, we know, has a right
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 142 of 161
                                 KRABBENSCHMIDT - Cross                    142

 1      to buy out the limited partner's interest in the property of

 2      the partnership, correct?

 3      A   And, again, I don't have the partnership agreement in

 4      front of me.     And if you want me to refer to that, I'd be

 5      glad to do that by looking at it.          But I don't want to

 6      speculate as I'm sitting in front of you.

 7      Q   It's not meant to be a tricky or technical question.          Do

 8      you not agree that the general partner has a right, at the

 9      end of the compliance period, to buy out the limited

10      partner's interest?

11      A   Again, I haven't looked at that provision for a while.             So

12      if you want to show me that provision, I'll be glad to look

13      at it and confirm your statement.

14      Q   Now, when loans have been made to a partnership by the GP

15      during the compliance period, do we agree that the

16      partnership is required to repay the loans from the sale of

17      its interest at the time of the buyout?

18      A   There is a provision in the waterfall that, to the extent

19      there are properly -- that there are loans made by the

20      general partner for proper items of operation expenses of the

21      partnership, that there is a provision for those to get

22      repaid at liquidation.

23      Q   Okay.    And do you know when the GP first advanced loans to

24      the partnership?

25      A   My understanding is that it started early in the
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 143 of 161
                                 KRABBENSCHMIDT - Cross                         143

 1      partnership, meaning back in 2003, 2004.           But I'm not sure of

 2      exactly when that started.

 3      Q   Do you have a schedule of advances by the GPs to the

 4      partnership?

 5      A   Not with me today.

 6      Q   Do you know why the GP was advancing loans to the

 7      partnership throughout the partnership period -- compliance

 8      period?

 9      A   Well, I mean, some of them, the advances were for the

10      items we discussed today that were deemed improper.               And I'm

11      not -- there could have been advances to the partnership for

12      proper operations.      And I'm not contesting that.         I'm just

13      saying that to the extent there was advances for improper

14      payments or to the extent there was not cash flow sufficient

15      inside the partnership -- for instance, in 2009 when the

16      limited partner made their capital contribution, the general

17      partner improperly took $340,000 out of the cash account of

18      the partnership.      And so in that case they not only took it

19      out, but then they had to start advancing the monies back in,

20      in order to pay for the operations.          Had they not done that,

21      that cash would have been there.         So that's an example of

22      where they made that advance unnecessarily.

23      Q   Okay.

24              Now, I want to ask you about some of the repairs and

25      your criticisms of repairs that were made to the property
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 144 of 161
                                 KRABBENSCHMIDT - Cross                       144

 1      over the 15-year compliance period.

 2              You've testified that you have some personal experience

 3      with LITHC properties.       And I think you said you were a

 4      general partner of a partnership to a LITHC property; is that

 5      correct?

 6      A   No.     My testimony was that I was the general partner for

 7      the investment limited partner.

 8      Q   You've not been a general partner for the operating

 9      general partnership, correct?

10      A   Correct.

11      Q   You said that you went by the property here and looked at

12      it and talked to a tenant and touched something.             Did you do

13      that before or after you wrote your report and before or

14      after your deposition was taken?

15      A   It was after my report, after the deposition.

16      Q   Okay.     And it's your fundamental opinion, as I understand

17      your testimony, that when it comes to repairs and maintenance

18      of a low-income housing property, the GP should maintain the

19      property in its current condition -- this is the beginning of

20      the 15 years -- in that condition, throughout the 15-year

21      period, and do nothing more than maintain the property in

22      that condition.      Is that correct?

23      A   Correct.

24      Q   And --

25      A   Assuming the starting point was good operable condition,
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 145 of 161
                                 KRABBENSCHMIDT - Cross                          145

 1      which is how the LITHC partnerships start.            They rehabilitate

 2      the property.     They do a substantial amount of work.           They

 3      put it in good operating condition.          And then it's required

 4      by the GP and the property management company to maintain it

 5      in that condition.

 6      Q   All right.     And part of that opinion, as I understand

 7      it -- correct me if I'm wrong -- is that the property will be

 8      maintained in that original condition and no additional

 9      material construction will be performed through 15 years; is

10      that correct?

11      A   Yes, that's right.

12      Q   And one of the reasons for that, in your opinion, is to

13      maximize the profits to the limited partner investor; is that

14      correct?

15      A   That's one of the benefits, yes.

16      Q   Now, it's also your opinion that in terms of the condition

17      the property should be maintained in, it should merely be

18      maintained in a habitable condition; is that correct?

19      A   I think that's the minimum standard under state law.             So,

20      you know, anything below that would not be acceptable.

21      Q   Do you remember testifying in your deposition that in

22      low-income housing the standard should be to simply maintain

23      the property in a habitable condition.            Do you recall that?

24      A   To the extent you interpret the word "simply" as being no

25      more, then that was an incorrect assumption or interpretation
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 146 of 161
                                  KRABBENSCHMIDT - Cross                     146

 1      by me.     It is the minimum, the minimum level that has to be

 2      state-law habitability.

 3      Q   All right.       Let's look at your deposition.       And it's page

 4      189 -- 188 and 189.

 5      A   Is it in front of me somewhere?

 6      Q   It will pop up in a moment, if things work as I expect

 7      they will.

 8               So I'm looking at page 188 of your deposition, the very

 9      bottom of that page.

10               Question:    "Okay."    Do you see that?

11      A   Yes.

12      Q   "Is it your view that the general partners -- that in the

13      LITHC industry, it is the -- it is the standard to simply

14      maintain the property in habitable condition for the first

15      15 years and do no more than that?"

16               And your answer, Mr.      Krabbenschmidt, was, "Yes."

17      Correct?

18      A   Yes.    That's exactly what my answer was.

19      Q   So when you're making the judgments today about the

20      improvements that the general partner made to fix the roofs

21      with new roofs, to replace the decks with new decks, to

22      replace the siding and so forth, your view that she did too

23      much is based on this standard that the property -- the

24      low-income housing property should have merely been

25      maintained in a habitable condition; is that correct?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 147 of 161
                                 KRABBENSCHMIDT - Cross                         147

 1      A   As I sit here today -- this was late in the day in my

 2      deposition.     I was getting very tired.          So as I sit here

 3      today, it's my belief that it should be maintained, at a

 4      minimum, in habitable condition.         But a more nuanced answer

 5      would be, maintain the property in the condition that it was

 6      in at the time the partnership was formed and the

 7      rehabilitation work was done.

 8          So, obviously that is different from simply habitable, and

 9      no more.    And as I sit here today, I believe that I could

10      have been better at answering that question.

11      Q   Fair enough.      I'm going to pull up a chart of repairs that

12      we used in the opening and show it to you.             These are some of

13      the repairs that were done to the property during the

14      compliance period.

15              Now, it's my understanding that your testimony would be

16      that none of this work should have been done, none of these

17      repairs should have been made; is that correct?

18      A   Well, no, that's not -- that wasn't my testimony.             For

19      instance, the easy one is bedbug extermination.             That's not a

20      repair that shouldn't have been done.             We agree, you need to

21      get rid of your bedbugs.

22      Q   Let's put that aside.

23              Do you agree that the other repairs listed here should

24      not have been done?

25      A   There is some portion of this that could have been done.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 148 of 161
                                 KRABBENSCHMIDT - Cross                          148

 1      But, for instance, I'm going to say that the siding, I do not

 2      believe, was needed to be done the way it is.             Because I went

 3      out to the buildings that had not been re-sided yet, I tested

 4      the wood, I looked at it.        It's identical to the T-111 siding

 5      that I have on my two projects in Sacramento.             I know what

 6      dry rot looks like.      There was no evidence of dry rot within

 7      that.

 8          The same thing with sliding doors and windows.                It looked

 9      like they had replaced all the doors and windows with

10      dual-glazed glass, which is what I did in Sacramento, except

11      it was unnecessary.      The existing windows would have

12      continued functioning throughout the remaining 40-year life.

13      And when she bought the property she could have made the

14      decision to upgrade those.

15          The deck replacements, I looked at the pictures of the

16      original decks and railings.        They were wood.       They had been

17      replaced with metal railings.         Again, that was not necessary.

18      Those original wooden railings could be maintained in a

19      condition of safety throughout the life of this.             And

20      periodically some portions of those do need to get either

21      fixed or replaced, but not 100 percent.             There's never a

22      100-percent failure rate on anything.

23          And then siding.      Again, the siding that was put on there

24      is a new, manmade composite material.             It's called Hardy

25      plank.    And there appears to be aluminum siding on top.              All
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 149 of 161
                                  KRABBENSCHMIDT - Cross                     149

 1      that was overlaid on top of the existing siding that was

 2      there.

 3          And one of the foundational issues, when you're putting on

 4      that new siding, is that the underlayment has to be in good

 5      condition and capable of accepting the exterior siding.

 6          So, to the extent there was any dry rot, they would have

 7      had to fix that original dry rot before they put on the new

 8      siding.     That's the standard by which those things have to be

 9      installed.

10          And so in this case they would have had to repair any dry

11      rot that might have occurred.         That is what they should have

12      done.     And, therefore, this siding that is here in the amount

13      of $1,087,000, was something that was being used to extend

14      the life of the property for another 40 years.            It was a

15      major capital improvement that didn't need to be done during

16      the life of this partnership, to the detriment of the limited

17      partner.

18      Q   Okay.    Thank you.

19               Would it change your view on the deck replacement if

20      you knew that there were existing code violations with the

21      railings?

22      A   Again, those are things that need to be maintained in

23      habitable, usable condition.         And if there is code

24      violations, again, I think it was the property management

25      company's responsibility to maintain the property in a way
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 150 of 161
                                 KRABBENSCHMIDT - Cross                   150

 1      that there was no code violations.

 2          And then the portion of the property that had not been

 3      re-sided, it looked like it had not been painted in many,

 4      many years.     Anyway, I'm -- sorry, I digressed.

 5      Q   Fair enough.

 6              You, I think, would agree that you haven't talked to

 7      anybody who knew the condition of the property before the

 8      repairs were made, correct?

 9      A   That is true, except for the one tenant that I talked to

10      that did give me an indication of when the work had stopped

11      -- started and stopped.       And it abruptly stopped halfway

12      through last year, which coincided with when this lawsuit

13      started.

14      Q   So you felt like you were able to make the judgment that

15      the general partner committed a breach of fiduciary duty that

16      caused damage to the partnership by making these repairs,

17      without knowing the condition of the property before the

18      repairs were made, without visiting the property at the time

19      you made this judgment, and without even knowing the back and

20      forth between the general partner and the limited partner on

21      each one of these items?

22      A   In my deposition I specifically referred to what's -- a

23      report that was prepared by an engineering firm that

24      identified the condition of the property at the time of its

25      refinance.    And I believe that was in 2014.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 151 of 161
                                 KRABBENSCHMIDT - Cross                      151

 1          At that point in time the engineering survey that was

 2      done, reviewed the property and determined that there was --

 3      again, I'm going off of memory -- $23,000 worth of what's

 4      called immediate repair and needs.          And it was a number of

 5      miscellaneous items.

 6          Had there been conditions at the property that were unsafe

 7      or conditions at the property that were showing that

 8      something was falling apart, those would have been identified

 9      on that report, and then they are items that should be

10      immediately corrected.

11          The $23,000 worth of items on that report, it's my

12      understanding they were corrected, but that all the other

13      items on that report, which included eventual siding issues,

14      paint issues, roofing issues, were scheduled out over a

15      succeeding 20-year period of time.          And that my memory,

16      again, is none of those items that I just identified, were

17      within the timeframe of the limited partnership as

18      contemplated by this agreement, which is that 15-year

19      timeframe.

20          And in that particular case, there was only three

21      additional years after that point in time that could elapse

22      before Ms. Tamaro could have made the decision to start doing

23      these major repairs and replacements.

24      Q   Okay.    Are you finished?

25      A   Yeah.    Sorry.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 152 of 161
                                  KRABBENSCHMIDT - Cross                         152

 1      Q   So help me understand something, what I'll call a

 2      double-counting issue.       When these repairs are made, Parkway

 3      has new roofs, new decks, new siding, pavement is repaired,

 4      all of that.     Right?

 5      A   Yes.

 6      Q   You wouldn't say any of those repairs caused damage to the

 7      partnership, would you?

 8      A   I did testify that that's exactly what happened, yes,

 9      there was damages to the partnership.

10      Q   When those repairs are made, the property is going to be

11      valued at the time of the waterfall, the fair market value,

12      as a property with a new roof, with new siding, with new

13      decks, correct?

14      A   Exactly.     Yes.   I agree with you that it will be valued at

15      that point in time with those items.

16          But as I testified to earlier, that they determined the

17      value based upon the cash flow of the partnership.                And none

18      of these repairs or replacements -- sorry, major capital

19      improvements, would increase the cash flow of the

20      partnership.     The cash flow of the partnership, by necessity,

21      in low-income housing tax credit properties, is restricted to

22      the maximum rents that are allowed.

23          So the way this partnership was valued in the appraisal

24      reports, both the CBRE and the Novogradac appraisal took the

25      net operating income and capitalized it with a cap rate.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 153 of 161
                                 KRABBENSCHMIDT - Cross                   153

 1          But in no way was that increased by these major capital

 2      improvements.

 3      Q   Okay.    And I do understand the portion of your testimony

 4      that doing this kind of work, in your view, would reduce the

 5      cash flow, and potentially the waterfall that is available to

 6      the limited partner.       So it has an impact on the limited

 7      partner's cash flow.       That's one of the reasons you don't

 8      think this kind of work should be done; is that fair?

 9      A   That's one of the reasons, yes.

10      Q   Okay.

11              Let me show you what I think is the opinion from the

12      federal court that you mentioned a few minutes ago.

13                 MR. GOODNIGHT:     May I approach, Your Honor?

14                 THE COURT:    You may.

15      Q   This is a case reported in Westlaw, 2012 Westlaw 6479735

16      called Sunnyslope.       And I assume you were the expert for

17      First Southern; is that correct?

18      A   Yes.

19      Q   And you were working for Novogradac at the time?

20      A   Yes.

21      Q   If you turn to the second page, bottom of the second page,

22      there's a paragraph that begins with, "But First Southern's

23      expert's report."       Do you see that?

24      A   Yes.

25      Q   "First Southern's expert report was equally, if not more
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 154 of 161
                                 KRABBENSCHMIDT - Cross                       154

 1      deficient.     It contained absolutely no attempt at a market

 2      survey to determine the value or investor interest in LITHCs,

 3      like the debtor's."      Do you see that?

 4      A   Yes.

 5      Q   Now, if you look at the column on the opposite side of the

 6      page, which begins with, "Another flaw."           Do you see that?

 7      A   Yes.

 8      Q   It reads, "Another flaw in First Southern's expert

 9      analysis is that he essentially double counted the value of

10      tax benefits flowing from the owning the property other than

11      LITHCs."     Do you see that?

12      A   Yes.

13      Q   It goes on to say in the beginning of the next

14      paragraph -- and there's more that I won't cover here -- it

15      says, "These deficiencies in First Southern's expert's

16      analysis render it almost useless."          Do you see that?

17      A   Yes.

18      Q   And this was your expert analysis in this case; is that

19      correct?

20      A   Correct.

21      Q   Let me ask you -- and we have a few minutes left, I

22      think -- about rental rates.        It's your opinion that the GP

23      should have raised the rental rates more aggressively on the

24      low-income tenants.      And that's at the end of your expert

25      report.    Correct?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 155 of 161
                                 KRABBENSCHMIDT - Cross                         155

 1      A   Correct.

 2      Q   When I looked at the documents that were attached and

 3      referenced in Exhibit D, I did not see the Novogradac report

 4      on the rental rates for the Parkway properties.             Did you

 5      consider your company's own rental report analysis before you

 6      rendered the opinion that the rental rates were too low?

 7      A   Which rental report analysis?         I'm sorry.

 8      Q   Let me pull it up as Trial Exhibit 52.           Let me turn to

 9      page 13 of the report.

10              Do you see the sentence I've highlighted that rental

11      rates -- current rate rents are reasonable?

12      A   Yes.

13      Q   And I haven't read the whole sentence.

14      A   Right.

15      Q   Did you consider that Novogradac report and analysis of

16      rental rates before you rendered your opinion in this case?

17      A   This particular report was issued in 2012.            And my

18      testimony regards specifically 2016 and 2017.            And I'm

19      relying on the subsequent Novogradac appraisal report and the

20      CBRE report that both address this issue.

21          So, this refers to a period of time that I am not

22      contesting.

23      Q   I fully understand that.        That wasn't my question.       My

24      question was, had you reviewed your company's report on the

25      rental rates of this property before you issued your opinion?
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 156 of 161
                                 KRABBENSCHMIDT - Cross                         156

 1      A   No.     I did not think it was necessary to review a 2012

 2      report regarding a period of time I was not looking at.

 3      Q   Now, this report on the rental rates appears to be based

 4      on a fairly detailed analysis of comparable properties, and

 5      the industry and so forth.        Is your opinion based on a

 6      similar Novogradac analysis of rental rates for the 2016/2017

 7      timeframe?

 8      A   Yes.     So the Novogradac appraisal specifically lists five

 9      comparable properties, and specifically states that each of

10      those comparable properties are being rented at very low

11      vacancy rates, at the maximum low-income housing tax credits

12      rents.     So on that basis, plus other information that was

13      included in the CBRE report, I've made my opinion.

14      Q   Okay.     Did you -- Novogradac does rental rate analyses in

15      a formal way, not just an appraisal, but in a formal

16      rental-rate analysis, just like the one we're looking at.

17      Did you commission that kind of work before you rendered your

18      opinion?

19      A   No.

20      Q   And your opinion is based primarily on occupancy rates,

21      correct?

22      A   No.     No.   It's based on the -- occupancy is the leading

23      indicator to show that there might be something wrong.            But

24      the calculation is done based on actual rents being charged

25      versus the amounts allowable at the low end of the range, and
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 157 of 161
                                 KRABBENSCHMIDT - Cross                    157

 1      then looking at how that compares to other comparable

 2      properties.

 3      Q   Mr. Krabbenschmidt, were you aware of this Novogradac

 4      report and chose not to read it and rely on it, or did you

 5      not know that your company issued a report on rental rates

 6      for the property at issue?

 7      A   I don't know that I was aware of this report.

 8      Q   Okay.    Now, Ms. Tamaro has testified in this case as to

 9      all of the factors that she considered in raising rents or

10      not, over the years.       Are you aware of the factors that the

11      GP considered in making rental determinations?

12      A   In reading her deposition testimony, she indicated that

13      she feared that it would be too difficult to keep the

14      property leased if she raised the rents.           And I'm just

15      paraphrasing from my memory of what her testimony was.

16      Q   Okay.    Are you aware of what she testified to in this

17      trial, in terms of her considerations over the years in

18      raising rents?

19      A   I haven't read her testimony for -- over the last two

20      days.     So I'm not sure if she addressed that issue or not.

21      Q   Are you aware of back and forth communications that she

22      had at the time with the LP about the rental rates and

23      whether they should be raised and her concerns about raising

24      them?     Have you seen those?

25      A   No.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 158 of 161
                                 KRABBENSCHMIDT - Cross                          158

 1      Q   Would it affect your opinion if the LP had actually

 2      written documents saying, we understand -- understood?

 3      A   Could you rephrase that question?             Because that seems like

 4      an incomplete question to me.

 5      Q   Would it affect your opinion that the rates were too low

 6      if she actually had had numerous communications with

 7      representatives of the limited partner, explained the

 8      reasoning, and the limited partner's representative said,

 9      "Understood"?

10      A   I don't think it would impact my decision at all, because

11      I believe that the limited partner relies on the general

12      partner to be -- make good-faith determinations.

13          But at the time that Novogradac completed its appraisal,

14      there's clear information that indicates that rents could

15      have been raised to the maximum LITHC-allowable rents.             And

16      in this case they were not.

17          So if you look at the comparable properties that are

18      low-income housing tax credit properties, they are full with

19      very low vacancy rates, way below 5 percent, and they're

20      charging the maximum allowable rents.             That indicates that

21      the market will support the higher rents.

22          And it may cause turnover.         But, again, for instance, on

23      the CBRE report that was commissioned as of the beginning of

24      2018, it indicated that the complex was 100 percent full.

25      And in my experience of running apartment complexes, large
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 159 of 161
                                 KRABBENSCHMIDT - Cross                     159

 1      apartment complexes, there's almost never a point in time,

 2      ever, where a large apartment complex is 100 percent full.

 3      There's always a constant ebb and flow of tenants.

 4          So that was additional support of why I felt that this is

 5      a proper -- that my calculation was proper and supportable.

 6      Q   Just one more question, then I'll stop and check with the

 7      Court --

 8                 MR. GOODNIGHT:     If that's all right, Your Honor.

 9                 THE COURT:    You've got one question.

10                 MR. GOODNIGHT:     Thank you.

11      Q   You testified early on in your direct testimony today that

12      the general partner had discretion in managing the

13      properties.     How is it that you're not substituting your

14      judgment now as a litigation expert for the judgment that the

15      general partner exercised at the point in time when these

16      rents were set?

17      A   As an expert, I think I am exercising my judgment as to

18      whether things were done correctly or not.

19                 MR. GOODNIGHT:     Thank you, Your Honor.

20                 THE COURT:    We're going to recess until Monday at

21      9:30.    Mr. Pettit?

22                 MR. PETTIT:    I apologize for this, I'm honestly not

23      sure about Mr. Krabbenschmidt's availability on Monday.           He's

24      based in San Francisco.       I don't how much more Mr. Goodnight

25      has.    I don't know what the Court's schedule looks like.
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 160 of 161
                                                                                  160

 1                 THE COURT:    You guys talk about it, whether you need

 2      to have him come back and all that.          You can do that.       But

 3      you are all spending a lot of money in this courtroom with

 4      the lawyers and everything.        I've gotten what I need on this

 5      subject.    And it's your decision whether to invest the

 6      candle-time for another go.

 7                 MR. PETTIT:    So I'm clear, Your Honor, that's a

 8      unilateral decision Mr. Goodnight --

 9                 THE COURT:    No, not at all.      I want you to work it

10      out together.     It's a bench trial.       We can recess it until

11      August if you want and finish it if you want.            But we're

12      quitting tonight.       I've got things set tomorrow.        And you can

13      keep your stuff here, but clear off the desks, because we'll

14      have a full cadre of lawyers and defendants and the like.

15                 MR. GOODNIGHT:     Do you want us to confer and get back

16      to the Court on the schedule?         We have one rebuttal witness

17      who is an expert, and I have probably another hour.               But I

18      think we could wrap up in one day.          Whether Monday can work,

19      I don't know.

20                 MR. PETTIT:    I'll have to consult.       But we'll try to

21      work it out, Your Honor.

22                 THE COURT:    All right.     We are at recess.

23                                      (Recess.)

24

25
     Case 3:17-cv-06048-RBL Document 111 Filed 06/17/19 Page 161 of 161
                                                                          161

 1                               C E R T I F I C A T E

 2

 3

 4          I certify that the foregoing is a correct transcript from

 5      the record of proceedings in the above-entitled matter.

 6

 7

 8

 9      /s/ Debbie Zurn

10      /s/ Angela Nicolavo

11      DEBBIE ZURN
        ANGELA NICOLAVO
12      COURT REPORTERS

13

14

15

16

17

18

19

20

21

22

23

24

25
